Exhibit 10.48


OFFICE LEASE AGREEMENT


THIS OFFICE LEASE AGREEMENT (this “Lease”) dated for references purposes only is
made between PS BUSINESS PARKS, L.P., a California limited partnership
(“Landlord”), and MICROMET, INC., a Delaware corporation (“Tenant”), as of
December 23, 2010 (the “date of this Lease”).
 
BASIC LEASE INFORMATION


PREMISES:  Approximately Eleven Thousand One Hundred Forty-One (11,141) rentable
square feet commonly known as Suite 400, 9201 Corporate Boulevard, Rockville,
Maryland, as depicted on Exhibit A-1. The number of rentable square feet in the
Premises shall be certified by Landlord’s architect and shall be calculated in
accordance with the Standard Method for Measuring Floor Area in Office
Buildings, ANSI Z65.1-1996, as promulgated by the Building Owners and Managers
Association (“BOMA”) International.


BUILDING & PROJECT:            Approximately One Hundred Five Thousand Three
Hundred Eighteen (105,318) rentable square feet located at 9201 Corporate
Boulevard, Rockville, Maryland, as depicted on Exhibit A-2.  The Building is a
part of the Project commonly referred to as Shady Grove Executive Center, as
depicted on Exhibit A-2.


PERMITTED USE:   General office use, including permitted uses reasonably
ancillary thereto, including shipping of pumps and other materials used in
clinical trials


TERM: 
The Lease shall commence on the date on which the Tenant Improvements (defined
in Exhibit B attached hereto) are Substantially Complete (defined in Exhibit B
attached hereto) (the “Commencement Date”), and shall end on the last day of the
eighty-fourth (84th) full calendar month thereafter (the “Termination Date”),
unless earlier terminated.



BASE RENT:
Period of Term
(in full calendar months)
 
Monthly Base Rent
 
Commencement Date – last day of
the 12th full calendar month thereafter
  $ 25,067.00  
13 – 24
  $ 25,819.00  
25 – 36
  $ 26,594.00  
37 – 48
  $ 27,392.00  
49 – 60
  $ 28,214.00  
61 – 72
  $ 29,060.00  
73 – 84
  $ 29,932.00  



BASE YEAR:  The calendar year 2011, subject to Exhibit D


SECURITY DEPOSIT:    NONE


LETTER OF CREDIT:  $300,807.00 in the form of an unconditional and irrevocable
letter of credit as more full described in Section 28.02 below.
 
TENANT'S PROPORTIONATE SHARE OF BUILDING:  10.58%


PARKING DENSITY:
3.0 unreserved spaces per 1,000 square feet of the Premises, which spaces shall
be in common with other tenants of the Project and shall be free of charge
throughout the Term of the Lease, as the same may be extended or renewed.



LANDLORD’S BROKER:  None                                   TENANT’S
BROKER:  Jones Lang LaSalle


TENANT’S SIC CODE:  8731


ADDRESSES FOR NOTICES:
After occupancy to Tenant at:
Micromet, Inc.
9201 Corporate Boulevard
Suite 400
Rockville, MD 20850
Attn: Matthias Alder, Senior VP,
General Counsel and Secretary
FAX:                                        
 
Prior to Occupancy to Tenant at:
Micromet, Inc.
6707 Democracy Boulevard
Suite 505
Bethesda, Maryland  20817
Attn:     Matthias Alder, Senior VP,
              General Counsel and Secretary
To:  Landlord
PS Business Parks, L.P.
7529 Standish Place, Suite 115
Rockville, Maryland  20855
Attn: William A. McFaul
FAX:  (301) 340-8503



TENANT’S BILLING ADDRESS [If different from Notice
Address]:                                                                       


LANDLORD’S REMITTANCE ADDRESS: Rent Checks shall be made payable to PS Business
Parks, L.P. and sent to PS Business Parks, Inc., P. O. Box 535011, Atlanta, GA
30353-5011.
 
1

--------------------------------------------------------------------------------

 


BUILDING BUSINESS HOURS:  8:00 a.m. to 6:00 p.m. weekdays and 9:00 a.m. to 1:00
p.m. Saturdays, except holidays observed by the federal government.


This Lease consists of the foregoing Basic Lease Information, the following
Lease provisions consisting of Sections 1 through 28 and Exhibits A-1, A-2, A-3,
B, C, D, E, and F all of which are incorporated herein by this
reference.  Defined terms used in this Lease and included in the Basic Lease
Information shall have the mea nings given them in the Basic Lease Information.


1.           Lease of Premises; Compliance with Laws; Surrender.
 
1.01       Landlord leases to Tenant, and Tenant leases from Landlord, the
Premises, upon the terms of this Lease.  The Premises are leased “AS IS” except
only for the Tenant Improvements which are to be constructed by Landlord
pursuant to Exhibit B.  All of the HVAC systems, mechanical systems, utilities
and plumbing serving the Building and the Premises shall be delivered in good
working order. Tenant acknowledges that neither Landlord nor any agent of
Landlord has made any representation or warranty regarding the Premises unless
expressly stated in this Lease.  By taking possession of the Premises, Tenant
agrees that the Premises are in good order and satisfactory condition, subject
to the provisions of Exhibit B including but not limited to Landlord’s
obligation to construct the Tenant Improvements in accordance with Laws as well
as providing the Construction Warranty (defined in Exhibit B).  The square
footages set forth in this Lease are approximate and agreed, subject to
Landlord’s obligation to provide Tenant with a certificate from Landlord’s
architect concerning the rentable square footage of the Premises measured in
accordance with BOMA.  For purposes of this Lease, the term “Property” means the
Building (as defined above in the Basic Lease Information), the Project (as
defined above in the Basic Lease Information), and the parcel(s) of land on
which they are located and the parking facilities and other improvements, if
any, serving the Building, Project and/or the parcel(s) of land on which they
are located.  If the Project is part of a larger complex of structures, the term
“Property” may include the entire complex, where appropriate in Landlord’s
reasonable discretion.
 
1.02       If for any reason Landlord cannot deliver possession of the Premises
on the Commencement Date, Landlord will not be subject to any liability nor will
the validity of this Lease be affected in any manner other than as specifically
set forth below.  Rather, the actual Commencement Date shall be delayed until
delivery of possession in which event the Termination Date shall be extended to
include the same number of full calendar months as set forth in the Basic Lease
Information (plus any partial first month); provided, in the event delivery of
possession is delayed by a Tenant Delay (defined in Exhibit B), then the
Premises shall be deemed to have been delivered (and the actual Commencement
Date shall occur) on the earlier of the actual date of delivery or the date
delivery would ha ve occurred absent the number of days of such Tenant Delay and
the Term (as defined above in the Basic Lease Information) shall then be for
such number of full calendar months (plus any partial first month).  Within a
reasonable period of time following the Commencement Date, Landlord shall
prepare and Tenant shall execute and deliver to Landlord a commencement letter
setting forth the actual Commencement Date, the date upon which the Term shall
expire, and such other matters regarding the commencement of this Lease as
Landlord shall reasonably request.  Tenant’s failure to execute and return the
commencement letter, or to provide written objection to the statements contained
in the commencement letter, within 15 business days after the date of the
commencement letter is received by Tenant shall be deemed an approval by Tenant
of the statements contained therein.
 
Notwithstanding the foregoing, provided the Lease has been executed and
delivered by Tenant to Landlord on or before December 31, 2010 (together with
the first month’s Rent, the Letter of Credit (defined in Section 28.02 below)
and any other items due from Tenant upon Tenant’s execution of the Lease), then
if the Commencement Date has not occurred on or before the Outside Date (defined
below) subject to Tenant Delays and Force Majeure, as set forth below, Tenant,
as its sole remedy, may terminate this Lease by giving Landlord written notice
of termination on or before the earlier to occur of:  (i) 10 business days after
the Outside Date; and (ii) the Commencement Date.  If such a termination notice
is so given to Landlord, Landlord shall promptly refund any prepaid rent and
return the Letter of Cre dit previously deposited by Tenant under this Lease and
this Lease shall be null and void and the parties hereto shall have no further
responsibilities or obligations to each other with respect to this Lease except
with respect to any obligations which survive a termination of this Lease.  The
“Outside Date” shall mean May 1, 2011.  Landlord and Tenant acknowledge and
agree that the Outside Date shall be postponed by the number of days the
Commencement Date is delayed due to Tenant Delays (defined in Exhibit B), events
of Force Majeure as provided in Article 26 and/or long-lead items necessary for
the completion of the Tenant Improvements of which Tenant has been given written
notice.  Notwithstanding anything to the contrary contained in this Lease, if
the Term of the Lease has not commenced within twenty-one (21) years after the
date of this Lease, this L ease shall automatically terminate on the
twenty-first (21st) anniversary of such date.  The sole purpose of this
provision is to avoid any interpretation of this Lease as a violation of the
Rule Against Perpetuities, or any other rule of law or equity concerning
restraints on alienation.
 
1.03       Provided that Tenant does not interfere with or delay the completion
by Landlord or its agents or contractors of the construction of any tenant
improvements, Tenant shall have the right to enter the Premises up to thirty
(30) days prior to the anticipated Commencement Date only for the purpose of
installing furniture, trade fixtures, equipment, wiring and cabling,
telecommunications equipment and similar items.  Tenant shall be liable for any
damages or delays caused by Tenant's activities at the Premises. Such occupancy
shall be subject to all provisions of this Lease, provided, however; that so
long as Tenant has not begun operating its business from the Premises, the
foregoing activity shall not constitute the delivery of possession of the
Premises to Tenant and neither the Te rm of the Lease nor Tenant’s obligation to
pay Base Rent hereunder shall commence as a result of said activities.  Prior to
entering the Premises, Tenant shall obtain all insurance it is required to
obtain by the Lease and shall provide certificates of said insurance to
Landlord.  Tenant shall coordinate such entry with Landlord's building manager,
and such entry shall be made in compliance with all terms and conditions of this
Lease and the Rules and Regulations attached hereto.  In the event Tenant
occupies the Premises prior to the Commencement Date for any other purpose,
other than as expressly provided herein, such occupancy shall not change the
termination date, but Tenant shall pay Base Rent and all other charges provided
for in this Lease during the period of such occupancy.
 
 
2

--------------------------------------------------------------------------------

 
 
1.04       Subject to Section 1.05 and 1.06 below, Tenant, at its sole expense,
agrees to comply with all federal, state and local laws, codes, ordinances,
statutes, rules, regulations and other legal requirements (including covenants
and restrictions) applicable to the Premises (collectively, “Laws”), and to
cause the Premises to comply with all Laws, including by making any changes to
the Premises necessitated by any Tenant activity, including but not limited to
changes required by (a) any Tenant Alterations (as defined below), or (b) any
use of the Premises or Property by Tenant or any Tenant Entity, provided that if
any activity of Tenant or any Tenant Entity necessitates changes to the Project
other than the Premises, then Landl ord shall elect that Landlord accomplish the
same at Tenant’s expense or that Tenant accomplish the same at its own expense.
 
1.05       Following the Commencement Date, and subject to Section 1.06 below,
in the event that as a result of Tenant’s specific use (or intended specific
use) of the Premises  (other than for general office use), including any Tenant
Alterations made to the Premises by or on behalf of Tenant, any Law, including
without limitation, the Americans With Disabilities Act, requires modifications
or the construction or installation of improvements in or to the Premises,
Building, Project and/or common areas of the Property (as the same are
identified from time to time by Landlord for common use) (the “Common Areas”),
the parties agree that such modifications, construction or improvements shall be
made at Tenant’s exp ense.  Landlord or such other person(s) as Landlord may
appoint shall have the exclusive control and management of the Common
Areas.  Landlord shall have the right, in Landlord’s sole discretion, from time
to time, (i) to make changes to the Common Areas, including, without limitation,
changes in the location, size, shape and number of the lobbies, windows,
stairways, air shafts, elevators, escalators, restrooms, driveways, entrances,
parking spaces, parking areas, loading and unloading areas, ingress, egress,
direction of traffic, landscaped areas, walkways and utility raceways, (ii) to
close temporarily any of the Common Areas for maintenance purposes so long as
reasonable access to the Premises remains available, (iii) to add additional
buildings and improvements to the Common Areas, and (iv) and to do and perform
such other acts and make such other changes in, to or with respect to the Common
Areas and Property as Landlord may, in the exercise of sound business judgment,
deem to be appropriate so long as Landlord's actions in connection with such
rights set forth in clauses (i) through (iv) above do not unreasonably interfere
with Tenant's use of or access to the Premises.
 
1.06       The Tenant Improvements to be constructed by Landlord pursuant to
Exhibit B shall be made in compliance with all Laws in effect as of the
Commencement Date.  Notwithstanding anything to the contrary contained herein,
Landlord shall be responsible for correcting any violations of Laws with respect
to the Premises or the Common Areas of the Building, or the Property; provided
that Landlord's obligation with respect to the Premises shall be limited to
violations that arise out of the Tenant Improvements (defined in Exhibit B)
performed by Landlord only and/or the condition of the Premises at the execution
of this Lease and prior to the installation of any furniture, equipm ent and
other personal property of Tenant; and provided further that Tenant, not
Landlord, shall be responsible for the correction of any violations of Law that
arise out of or in connection with the specific nature of Tenant's business in
the Premises, the acts or omissions of Tenant or any Tenant Entity, the
arrangement of any furniture, equipment or other property in the Premises, any
repairs or Tenant Alterations performed by or on behalf of Tenant (other than
the Tenant Improvements performed by Landlord), requirements of any employees of
Tenant (subject to Landlord’s obligation to comply with applicable Laws with
respect to the Common Areas and the Tenant Improvements), and any design or
configuration of the Premises specifically requested by Tenant (other than the
Tenant Improvements).  Landlord shall have the right to contest any alleged
violation in good faith, including, without limitation, the right to apply for
and obtain a waiver or deferment of compliance, the right to assert an y and all
defenses allowed by law and the right to appeal any decisions, judgments or
rulings to the fullest extent permitted by law.  The cost of any such compliance
by Landlord shall constitute an Operating Expense hereunder; provided, however,
in the event the Law was in effect as of the Commencement Date and the violation
existed as of the Commencement Date, then the cost of any such compliance shall
be at Landlord's sole cost and expense.
 
1.07       Upon expiration or termination of this Lease, Tenant agrees to remove
all of Tenant’s personal property from the Premises and return the Premises to
Landlord in the same condition as received by Tenant (excepting normal wear and
tear, and damage by casualty (which repair obligation shall be controlled by
Section 15)) with all removal, repair, and restoration duties of Tenant,
including without limitation pursuant to Section 9.04, being fully performed to
Landlord’s reasonable satisfaction.  Notwithstanding any other provision of this
Lease to the contrary, Tenant shall remove at its expense in compliance with the
National Electric Code or other applicable Law, at or prior to the expiration or
termination of this Lease, all wiring and cabling installed at or about the
Premises which shall have been installed by or on behalf of Tenant.  Such wiring
and cabling shall include but not be limited to (a) wiring and cabling above the
ceiling panels, behind or within walls, and under or within floors, and (b)
wiring and cabling for voice, data, security or other purposes.  If Tenant
abandons, vacates, or surrenders the Premises, or is dispossessed by process of
Law, or otherwise, any personal property belonging to Tenant left in or about
the Premises will, at the option of Landlord, be deemed abandoned and may be
disposed of by Landlord at the expense and risk of Tenant.
 
1.08       Subject to Section 8.04 below, Landlord has no duty to provide
security for any portion of the Property.  To the extent Landlord elects to
provide any security, Landlord is not warranting the effectiveness of any
security personnel, services, procedures or equipment and Tenant shall not rely
on any such personnel, services, procedures or equipment. Landlord shall not be
liable for failure of any such security personnel, services, procedures or
equipment to prevent or control, or to apprehend anyone suspected of, personal
injury or property damage in, on or around the Property.
 
2.           Base Rent.  Subject to Section 28.01 below, on or before the first
day of each calendar month of the Term, Tenant will pay to Landlord the Base
Rent for such month.  Base Rent and Additional Rent (defined below) for any
first partial month and for the first full calendar month of the Term, together
with the Letter of Credit, are due and payable upon execution of this
Lease.  Monthly rent for any partial calendar month will be prorated based on
the number of days in the calendar month involved.  All sums and other charges
payable by Tenant to Landlord hereunder shall be deemed rent.  Base Rent and all
other amounts required to be paid by Tenant hereunder shall be pa id without
deduction or offset and without prior notice or demand.  All such amounts shall
be paid in lawful money of the United States of America and shall be paid to
Landlord at the address stated herein or to such other persons or to such other
places as Landlord may designate in writing from time to time.  Amounts payable
hereunder shall be deemed paid when actually received by Landlord.
 
3.           Additional Rent.  Unless otherwise specifically stated in this
Lease, any charge payable by Tenant under this Lease other than Base Rent is
called “Additional Rent.”  The term “rent” whenever used in this Lease means
Base Rent, Additional Rent and/or any other charge, fee or monies payable by
Tenant under the terms of this Lease.  Tenant shall pay Tenant’s Proportionate
Share of Operating Expenses in accordance with Exhibit D of this Lease.
 
 
3

--------------------------------------------------------------------------------

 
 
4.           Late Charges.  If any sum payable by Tenant to Landlord is not
received by Landlord on the date due, Tenant shall pay a late charge equal to
the greater of (a) $50.00, or (b) 10% or the highest per annum rate of interest
permitted from time to time under applicable Law (whichever is less) of the then
delinquent amount; provided, however, that the foregoing late charge shall not
apply to the first such late payment in any 12 month period of the Term of this
Lease or any extension thereto until following written notice to Tenant and the
expiration of 5 days thereafter without cure.  A $50.00 handling fee will be
paid to Landlord by Tenant for each bank returned check.  Following a monet ary
Default, Tenant, at Landlord’s election, shall make all future payments to
Landlord by wire or electronic transfer, by cashier’s check or by an automatic
payment from Tenant’s bank account to Landlord’s account, in each case without
cost to Landlord.  The acceptance of late charges and returned check charges by
Landlord will not constitute a waiver of any Tenant default nor any other rights
or remedies of Landlord.
 
5.           [Intentionally omitted]
 
6.           Use of Premises.
 
6.01       The Premises will be used and occupied only for the Permitted
Use.  Tenant will, at its sole expense, comply with all conditions and covenants
of this Lease, and, subject to Landlord’s obligations pursuant to Section 1.04
above, all Laws in any way relating to Premises or Tenant’s use and occupancy
thereof.  Tenant will not use or permit the use of the Premises, the Property or
any part thereof by any party claiming by, through or under Tenant, in a manner
that is unlawful or in violation of any Law, conflicts with or is prohibited by
the terms and conditions of this Lease or the Rules and Regulations (as defined
in Section 27.08 below), diminishes the appearance or aesthetic quality of any
part of the Property, creates waste or a nuisance, or causes damage to the
Property.  Tenant shall not permit any objectionable or unpleasant odors, smoke,
dust, gas, noise or vibrations to emanate from the Premises nor take or permit
any other action in the Premises that would endanger, annoy, or interfere with
the operations of, Landlord or any other tenant of the Property.  Subject to
Landlord’s obligations pursuant to Exhibit B, including without limitation,
obtaining the final building approval from Montgomery County, Maryland,
necessary for Tenant to initially legally occupy the Premises following the
completion of the Tenant Improvements, Tenant shall obtain, at its sole expense,
any permit or other governmental authorization required for Tenant to legally
operate its business from the Premises.  Any animals, excepting guide dogs, on
or about the Property or any part thereof are expressly prohibited.
 
6.02       In the event of any excessive trash in or outside the Premises caused
by Tenant or any Tenant Entity, as determined by Landlord in its reasonable
discretion, Landlord will have the right to remove such excess trash, charge all
costs and expenses attributable to its removal to Tenant and impose fines in the
event Tenant fails to remedy the situation.  Tenant will not cause, maintain or
permit any outside storage on or about the Property.  In the event of any
unauthorized outside storage by Tenant or any Tenant Entity, Landlord will have
the right, without notice, in addition to such other rights and remedies it may
have, to remove any such storage at Tenant’s expense.
 
7.           Parking.  All parking will comply with the terms and conditions of
this Lease and applicable Rules and Regulations (as defined in Exhibit C
hereto).  Tenant will have a non-exclusive privilege on a "first-come,
first-served" basis to use Tenant’s Proportionate Share of those parking spaces
designated by Landlord for public parking free of charge during the Term hereof,
as the same may be extended or renewed.  The parking privileges granted to
Tenant are personal to Tenant and Tenant’s Permitted Transferees (or as
otherwise expressly agreed by Landlord in writing); Tenant shall not assign or
sublet parking privileges s eparate and apart from this Lease.
 
8.           Utilities and Services.
 
8.01       Landlord agrees to furnish to the Premises during Building Business
Hours (specified in the Basic Lease Information) on generally recognized
business days (but exclusive in any event of Sundays and holidays observed by
the federal government), the following services and utilities subject to the
Rules and Regulations:  (a) water for use in the base Building lavatories; (b)
customary heat and air conditioning (“HVAC”) required in Landlord’s judgment for
the use and occupation of the Premises during Building Business Hours, although
Tenant shall have the right to receive HVAC service during hours other than
Building Business Hours by paying Landlord’s then standard charge for additional
HVAC service and providing such prior notice as reasonably specified by
Landlord; (c) standard janitorial service (after normal business hours for
services within the Premises) and otherwise in accordance with Exhibit E
attached hereto; (d) elevator service by non-attended automatic elevators; and
(e) electricity in accordance with the terms and conditions in this Section
8.01; and (g) such other services as Landlord reasonably determines are
necessary or appropriate for the Property.  As of the date hereof, and subject
to future increases, the standard charge for after hours HVAC service is
Seventy-Five Dollars ($75.00) per hour.  Electricity and/or any other services
or utilities used by Tenant in the Premises shall, at Landlord’s option, be paid
for by Tenant either:  (i) through inclusion in Operating Expenses (except as
provided for excess usage); (ii) by a separate charge payable by Tenant to
Landlord; or (iii) by separate charg e billed by the applicable utility company
and payable directly by Tenant.  Without the consent of Landlord, Tenant’s use
of electrical service shall not exceed, either in voltage, rated capacity, use
beyond Building Business Hours or overall load, that which Landlord reasonably
deems to be standard for the Building. Landlord shall have the right to measure
electrical usage by commonly accepted methods, including the installation of
measuring devices such as submeters and check meters.  If it is determined that
Tenant is using excess electricity, Tenant shall pay Landlord, as Additional
Rent, the cost of such excess electrical usage and for the cost of purchasing
and installing the measuring device(s).
 
8.02       Landlord will not be liable or deemed in default, nor will there be
any abatement of rent, breach of any covenant of quiet enjoyment, partial or
constructive eviction or right to terminate this Lease, for (a) any interruption
or reduction of utilities, utility services or telecommunication services, (b)
any telecommunications or other company failing to provide such utilities or
services or providing the same defectively, and/or (c) any utility interruption
in the nature of blackouts, brownouts, rolling interruptions, hurricanes,
tropical storms or other natural disasters.  Tenant agrees to comply with any
energy conservation programs required by Law or implemented by
Landlord.  Landlord reserves the right, in its sole discretion, to designate, at
any time, the utility and service providers (e.g., janitorial service providers
but specifically excluding service providers for non-Building related services
such as Tenant’s shredder or courier services and the like) for Tenant’s use
within the Property; no such designation shall impose liability upon
Landlord.  Tenant has satisfied itself as to the adequacy of any Landlord owned
utility equipment and the quantity of telephone lines and other service
connections to the “Building’s Point of Demarcation” available for Tenant’s
use.  If the Premises, or a material portion of the Premises, are made
untenantable for a period in excess of 5 consecutive days as a result of any
failure to furnish, or any interruption, diminishment or termination of services
due to the application of Laws, the failure of any equipment, the performance of
repairs, improvements or alterations, utility interruptions or the occurrence of
an event of Force Majeure (collectively, a “Service Failure”) that is reasonably
within the control of Landlord to correct, then Tenant, as its sole remedy,
shall be entitled to receive an abatement of Base Rent and Tenant’s
Proportionate Share of Operating Expenses payable hereunder during the period
beginning on the 6th consecutive day of the Service Failure and ending on the
day the service has been restored.  If the entire Premises have not been
rendered untenantable by the Service Failure, the amount of abatement shall be
equitably prorated.
  
 
4

--------------------------------------------------------------------------------

 
 
8.03       Subject to the other terms and conditions of the Lease, Landlord
shall provide Tenant with reasonable access to the Common Areas of the Building
and the Project, including the parking area, and to the Premises, including the
use of at least one (1) elevator, twenty-four (24) hours a day, three hundred
sixty-five (365) days per year.  Notwithstanding the foregoing, Tenant
acknowledges and agrees that repairs, hazardous conditions and other
circumstances beyond Landlord's reasonable control may prevent access to the
Common Areas of the Building and to the Premises from time to time.
 
8.04       Landlord shall maintain during the Term of the Lease (as the same may
be extended) the level of security, including a keycard access system securing
the perimeter of the Building, existing at the Project as of the date
hereof.  Thirty-five (35) card keys for the perimeter access control system for
the Building shall be provided to Tenant at no cost.  All additional card keys
shall be provided at Tenant’s expense.
   
9.           Tenant Improvements; Tenant Alterations; Mechanic’s Liens.
 
9.01      The Tenant Improvements to be constructed by Landlord pursuant to
Exhibit B are referred to throughout this Lease as “Tenant Improvements.”  All
Tenant Improvements will be performed by Landlord in accordance with the terms
and conditions outlined in Exhibit B.
 
9.02      The following provisions apply to “Tenant Alterations” which means and
includes (a) any alterations, additions or improvements to the Premises
undertaken by or on behalf of Tenant (other than the Tenant Improvements), (b)
any utility installations at the Premises undertaken by Tenant, and (c) any
repair, restoration, replacement, or maintenance work at the Premises undertaken
by or on behalf of Tenant (other than the Construction Warranty work if any and
the completion of any punchlist items in connection with the Tenant Improvements
as required by Exhibit B).  Tenant shall not commence any Tenant Alteration
without first obtaining the prior written consent of Landlord in each instance,
which may be given or withheld i n Landlord’s sole discretion; provided,
however; Landlord’s consent shall not be unreasonably withheld with respect to
alterations which (i) are not structural in nature, (ii) are not visible from
the exterior of the Building, and (iii) do not affect or require modification of
the Building’s electrical, mechanical, plumbing, HVAC or other systems.  Tenant
shall submit such information regarding the intended Tenant Alteration as
Landlord may reasonably require, and no request for consent shall be deemed
complete until such information is so delivered.  The following provisions apply
to all Tenant Alterations:  (i) Tenant shall hire a licensed general contractor
approved by Landlord who, in turn, shall hire only licensed subcontractors; (ii)
Tenant shall obtain all required permits and deliver a copy of the same to
Landlord.  Tenant shall install all Tenant Alterations in strict compliance with
all Laws, permits, any plans approved by Landlord, and all conditions to
Landlord’s approval; (iii) unless Landlord elects otherwise, Tenant shall remove
each Tenant Alteration at the end of this Lease or Tenant’s right of possession
and restore the Premises to its prior condition, all at Tenant’s sole expense;
and (iv) Tenant shall deliver to Landlord, within ten (10) days following
installation of each Tenant Alteration, (A) accurate, reproducible as-built
plans, (B) proof of final inspection and approval by all governmental
authorities, (C) complete lien waivers acceptable to Landlord for all costs of
the Tenant Alteration, and (D) a copy of a recorded notice of
completion.  Landlord’s approval of any Tenant Alterations and/or Landlord’s
approval or designation of any general contractor, subcontractor, supplier or
other project participant will not create any liability whatsoever on the part
of Landlord.  Except in connection with the Tenant Improvements and any
Permitted Alteration not requiring Landlord’s consent, Tenant shall pay to
Landlord a fee equal to 7% of total hard costs of the Tenant Alteration to
compensate Landlord for review of plans, inspection of work, and other
activities regarding any Tenant Alterations.
 
9.03      Tenant shall pay all costs of Tenant Alterations as and when
due.  Tenant shall not allow any lien to be filed.  Tenant shall obtain lien
waivers from all contractors, subcontractors, suppliers, and others providing
equipment, labor, materials, or services, in the form required by Landlord.  If
any lien is filed, Tenant shall within 10 days after written notice thereof
remove such lien.  In addition, if any such lien is filed, then, without waiver
of any other right or remedy, Landlord shall have the right to cause such lien
to be removed by any means allowed by Law.  All sums expended by Landlord in
connection with such lien and/or its removal, including attorney fees, shall be
immediately due from Tenant to Landlord, together with interest at t he rate of
10% or the highest per annum rate of interest permitted from time to time under
applicable Law (whichever is less).
 
9.04      All Tenant Improvements and Tenant Alterations are part of the realty
and belong to Landlord.  Tenant shall be solely responsible for all taxes
applicable to any Tenant Alterations, to insure all Tenant Alterations and to
restore the same following any casualty.  Except as expressly provided
hereinafter, at the expiration or earlier termination of this Lease, Landlord
may require, upon written notice to Tenant, that Tenant remove all, or any part
of the Tenant Alterations at its sole cost and expense and repair any damage
caused by such removal.  In no event shall Tenant be required to remove any of
the Tenant Improvements installed in the Premises by Landlord pursuant to
Exhibit B attached to this Lease.  If Tenant fails to perform its obligations in
a ti mely manner, Landlord may perform such work at Tenant’s
expense.  Notwithstanding anything to the contrary contained herein, so long as
Tenant’s written request for consent for a proposed Tenant Alteration contains
the following statement in large, bold and capped font “PURSUANT TO ARTICLE 9 OF
THE LEASE, IF LANDLORD CONSENTS TO THE SUBJECT ALTERATION, LANDLORD SHALL NOTIFY
TENANT IN WRITING WHETHER OR NOT LANDLORD WILL REQUIRE SUCH ALTERATION TO BE
REMOVED AT THE EXPIRATION OR EARLIER TERMINATION OF THE LEASE.”, at the time
Landlord gives its consent for any Tenant Alterations, if it so does, Tenant
shall also be notified in Landlord’s consent whether or not Landlord will
require that such Tenant Alterations be removed upon the expiration or earlier
termination of this Lease.  Notwithstanding anything to the contrary contained
in this Lease, at the expiration or earlier termination of this Lease and oth
erwise in accordance with the terms and conditions of this Lease, Tenant shall
be required to remove all Tenant Alterations made to the Premises except for any
such Tenant Alterations which Landlord expressly indicates or is deemed to have
indicated shall not be required to be removed from the Premises by Tenant.  If
Tenant’s written request strictly complies with the foregoing and if Landlord
fails to so notify Tenant at the time of Landlord’s consent whether Tenant shall
be required to remove the subject Tenant Alterations at the expiration or
earlier termination of this Lease, it shall be deemed that Landlord shall not
require the removal of the subject Tenant Alterations.  The provisions of this
Article 9 shall survive the expiration or any earlier termination of this Lease.
 
 
5

--------------------------------------------------------------------------------

 
 
9.05      Tenant shall have the right to make non-structural Alterations to the
Premises without obtaining Landlord's prior written consent, provided that (i)
such Alterations do not exceed Fifty Thousand Dollars ($50,000) in cost in the
aggregate in any twelve (12) month period; (ii) Tenant provides Landlord with
prior written notice of its intention to make such Alterations together with the
plans and specifications for the same; (iii) except in the event of an
emergency, Tenant provides Landlord seven (7) business days to review Tenant's
plan of Alteration; (iv) any such Alteration to the Premises does not affect any
of the structural portions of the Building or the base building systems in the
Building; (v) such Alterations are not visible from the Common Areas, (vi)
Tenant adheres to all applicable g overnment regulations, including the
Americans with Disabilities Act, and obtains any necessary permits in making
such Alterations; (vii) such Alterations are designed in conformance with the
Building design criteria; (viii) such Alterations do not reduce the value or
utility of the Building, and (ix) all work is performed in a good and
workmanlike manner and shall otherwise comply with the provisions of this
Article 9.  Any such Alterations meeting the conditions described in this
Section 9.05 shall be known as “Permitted Alterations”.  Regardless of whether
Landlord’s consent is required for an Alteration, it shall be deemed reasonable
for Landlord: (x) to require Tenant to perform Alterations during non-business
hours if such Alterations will create unreasonable noise, noxious fumes or
otherwise interfere with the quiet enjoyment of the other tenants in the
Building, and (y) to require Tenant to perform Alterations in accordance with a
reasonable schedule approved by the manager of the Building.
 
10.         Repairs.
 
10.01    Tenant shall periodically inspect the Premises to identify any
conditions that are dangerous or in need of maintenance or repair.  Tenant shall
promptly provide Landlord with notice of any such conditions. Tenant shall, at
its sole cost and expense, perform all maintenance and repairs to the Premises
that are not Landlord’s express responsibility under this Lease, and keep the
Premises in good condition and repair, reasonable wear and tear excepted.
Tenant’s repair and maintenance obligations include, without limitation, repairs
to: (a) floor coverings; (b) interior partitions; (c) doors (including, without
limitation, overhead and roll up doors); (d) the interior side of demising
walls; (e) electronic, fiber, phone and data cabling and related equipment that
is installed by or for th e exclusive benefit of Tenant; (f) supplemental air
conditioning units, kitchens, including hot water heaters, plumbing, and similar
facilities exclusively serving the Premises; and (g) except as set forth in
Exhibit B, Tenant Improvements and Tenant Alterations.  The standard for
comparison of condition will be the condition of the Premises as of the original
date of Landlord’s delivery of the Premises and failure to meet such standard
shall create the need to repair, ordinary wear and tear excepted.  If Tenant
does not perform required maintenance or repairs after ten (10) days’ written
notice from Landlord (or such lesser period given the emergency), Landlord shall
have the right but not the obligation, without waiver of Default or of any other
right or remedy, to perform such obligations of Tenant on Tenant’s behalf, and
Tenant will reimburse Landlord for any costs incurred, together with an
administrative charge in an amount equal to 7% of the cost of the repairs, i
mmediately upon demand
 
10.02    Subject to the provisions of Section 1.04, Section 10.01, Article 15
(Damage or Destruction) and Article 19 (Condemnation), Landlord at all times
during the Lease Term and subsequent renewal periods shall maintain and promptly
and expeditiously undertake and manage all necessary or customary repairs to,
and the maintenance of (a) the structural elements of the Building; (b) the
mechanical, electrical, plumbing and fire/life safety systems serving the
Building and the Premises in general (but not serving the Premises solely); (c)
the Common Areas, including but not limited to the stairwells and the parking
areas; (d) the roof of the Building; (e) the exterior windows and the atrium
windows of the Building; and (f) the elevators serving the Building.  Any damage
caused by or repairs necessitated by any negligence or act of Tenant or any
Tenant Entity may be repaired by Landlord at Landlord’s option and Tenant’s
expense, subject to the provisions of Section 11.09.  Landlord’s liability with
respect to any defects, repairs, or maintenance for which Landlord is
responsible under any of the provisions of this Lease shall be limited to the
cost of such repairs or maintenance, and there shall be no abatement of rent and
no liability of Landlord by reason of any injury to or interference with
Tenant’s business arising from the making of repairs, alterations or
improvements in or to any portion of the Premises, the Building or the Common
Areas or to fixtures, appurtenances or equipment in the Building or the Common
Areas, except as provided in Section 8.02 and Article 15.  Tenant expressly
waives the benefit of any statute or other legal right now or hereafter in
effect which would otherwise afford Tenant the right to make repairs at
Landlord’s expense, whethe r by deduction of rent or otherwise, or to terminate
this Lease because of Landlord’s failure to keep the Property, or any part
thereof in good order, condition and repair.
 
11.         Insurance.
 
11.01    Tenant will not do or permit anything to be done within or about the
Premises or the Property by a Tenant Entity which will increase the existing
rate of any insurance on any portion of the Property or cause the cancellation
of any insurance policy covering any portion of the Property (including, without
limitation, any liability coverage).  Tenant will, at its sole cost and expense,
comply with any requirements of any insurer of Landlord.  Tenant agrees to
maintain policies of insurance described in this Article.  Landlord reserves the
right, from time to time, to require additional coverage (including, flood
insurance, if the Premises is located in a flood hazard zone), and/or to require
higher amounts of coverage.
 
11.02    Tenant shall maintain the following insurance (“Tenant’s Insurance”):
 
 
(a)
Commercial General Liability Insurance applicable to the Premises and its
appurtenances providing, on an occurrence basis, a minimum of $1,000,000.00, and
not less than $2,000,000.00 in the annual aggregate, covering third-party bodily
injury, property damage, personal injury and advertising injury,
product/completed operations as applicable, medical expenses and contractual
liability.  Defense costs will be in addition to the limit of liability.  A
combination of a General Liability policy and an umbrella policy or excess
liability policy may be used to satisfy this limit;

 
 
6

--------------------------------------------------------------------------------

 
 
 
(b)
Property/Business Interruption Insurance written on an All Risk or Special Cause
of Loss Form at replacement cost value and with a replacement cost endorsement
covering all of Tenant’s business and trade fixtures, equipment, movable
partitions, furniture, merchandise and other personal property within the
Premises, including for which Tenant has repair obligations and any Tenant
Improvements and Tenant Alterations performed by or for the benefit of
Tenant.  No coinsurance provision will apply;

 
 
(c)
Excess Liability in the amount of $2,000,000.00;

 
 
(d)
Workers’ Compensation Insurance in amounts not less than the amounts required by
Law;

 
 
(e)
Employers Liability Coverage of at least $500,000.00 (each accident, disease –
each employee, disease – policy limit);

 
 
(f)
Automobile Liability coverage of not less than $1,000,000.00 combined single
limit including property damage covering Tenant’s owned, and hired vehicles; and

 
 
(g)
If Tenant uses any part of the Premises or Property to store or to perform work
on vehicles, Tenant shall maintain garage liability insurance in such form and
amount as Landlord may require from time to time, but not less than
$2,000,000.00.

 
11.03    No insurance policy of Tenant shall have a self insured retention or
deductible greater than $5,000.00, excluding flood and earthquake insurance
which will have deductibles of $25,000.00.
 
11.04    Any company writing Tenant’s Insurance shall be licensed to do business
in the state in which the Premises is located and shall have an A.M. Best rating
of not less than A-VIII.
 
11.05    Tenant will deliver to Landlord (and, at Landlord’s request, to any
Mortgagee (as defined in Article 25 below) or to any other third party),
simultaneously with its execution of this Lease certificates acceptable to
Landlord of insurance evidencing, at a minimum, the coverage specified in this
Article 11. Thereafter, Tenant shall, at least ten (10) days after the
expiration of such policies, furnish Landlord with certificates of insurance
evidencing renewals thereof.  All such certificates shall be in form and
substance satisfactory to Landlord, shall affirmatively demonstrate all coverage
and requirements set forth in this Lease, shall contain no disclaimers of
coverage, and shall include that the insurer will endeavor to give the
certificate holder 30 days’ written notice prior to c ancellation or change in
any coverage.  In addition, Tenant will give Landlord at least 30 days’ prior
written notice prior to cancellation or change in any coverage.
 
11.06    Tenant hereby assigns to Landlord all its rights to receive any
proceeds of such insurance policies attributable to any Tenant Improvements and
Tenant Alterations if this Lease is terminated due to damage or
destruction.  Landlord and the Landlord Related Parties shall be named
additional insureds on Tenant’s insurance policies (excluding Workers’
Compensation Insurance); provided, however, that with respect to property
insurance covering any Tenant Improvements and Tenant Alterations, Landlord and
the Landlord Related Parties shall be loss payee thereunder (and the foregoing
designations shall be evidenced on the insurance certificates delivered to
Landlord as required hereby).  All insurance to be carried by Tenant will be
primary to, and non-contributory with, Landlord 217;s insurance, and there will
be no exclusion for cross-liability endorsements and will in addition to the
above coverage specifically insure Landlord against any damage or loss that may
result either directly or indirectly from any default of Tenant under Article 13
(Hazardous Materials) herein.  Any similar insurance carried by Landlord will be
non-contributory and considered excess insurance only.
 
11.07    Tenant will name Landlord (and, at Landlord’s request, any Mortgagee
(as defined in Article 25 below), Landlord’s agents, and/or any other parties
designated by Landlord) as additional insureds on all insurance policies
required of Tenant under this Lease, other than Worker’s Compensation,
Employer’s Liability, and Fire and Extended coverage (except on Tenant
Improvements or Tenant Alterations to the Premises for which Landlord shall be
named loss payee) insuring Landlord and such other additional insureds
regardless of any defenses the insurer may have against Tenant and regardless of
whether the subject claim is also made against Tenant.  All insurance policies
carried by Tenant will permit the insured, prior to any loss, to agree with a
third party to waive any claim it might have against said third party without
invalidating the coverage under the insurance policy, and will release Landlord
and the Landlord Related Parties (as defined in Article 24 below), from any
claims for damage to any person, to the Property of which the Premises are a
part, any existing improvements, Tenant Improvements and Tenant Alterations to
the Premises, and to any furniture, fixtures, equipment, installations and any
other personal property of Tenant caused by or resulting from, risks which are
to be insured against by Tenant under this Lease, regardless of cause.  The
foregoing shall be evidenced in Tenant’s certificate of insurance.
 
11.08    Landlord shall at all times during the term of this Lease, maintain in
effect a policy or policies of insurance covering the Building and Landlord’s
personal property located therein (excluding property required to be insured by
Tenant) in an amount not less than the full replacement cost of such Building
(less foundations and footings) and property, as the same may exist from time to
time, providing protection against loss or damage by fire, and other casualties
normally covered under a standard fire and extended coverage insurance policy
with any necessary endorsements to also provide insurance against loss by
explosion or other hazards and contingencies together with insurance against
sprinkler damage, vandalism and malicious mischief, and such other risks as
Landlord may from time to time determi ne and with any such reasonable
deductibles as may be customary for landlords of buildings similar to the
Building and located in the same geographic area as the Building.  Landlord
shall at all times during the term of this Lease maintain general public
liability insurance against claims for personal injury or death and property
damage occurring upon, in or about the Building, the Common Areas and the
Project (except for in the Premises and for such other losses required to be
covered by Tenant hereinabove) in such commercially reasonable amounts
determined by Landlord insuring Landlord against liability arising out of the
ownership, operation and management of the Project.  All insurance to be carried
by Tenant will be primary to, and non-contributory with, Landlord’s
insurance.  The premiums for such coverage are “Insurance Premiums” under
Exhibit D to this Lease.
 
 
7

--------------------------------------------------------------------------------

 
 
11.09    Landlord and Tenant hereby waive and shall cause their respective
insurance carriers to waive any and all rights of recovery, claims, actions or
causes of action against the other for any loss or damage with respect to
Tenant’s personal property, fixtures and equipment, any Tenant Improvements or
Tenant Alterations, the Building, the Premises, the Common Areas, the Project or
any contents thereof, including rights, claims, actions and causes of action
based on negligence, which loss or damage is (or would have been, had the
insurance required by this Lease been carried) covered by insurance.  For the
purposes of this waiver, any deductible with respect to a party’s insurance
shall be deemed covered by and recoverable by such party under valid and
collectable policies of insurance. 0; For purposes of this Section 11.09,
“Landlord” shall include the Landlord Related Parties.
 
11.10    Whenever Tenant shall undertake any alterations, additions or
improvements in, to or about the Premises, including, without limitation, any
Tenant Alterations (“Work”) the aforesaid insurance protection must extend to
and include injuries to persons and damage to property arising in connection
with such Work, without limitation including liability under any applicable
structural work act, and such other insurance as Landlord shall require; and the
policies of or certificates evidencing such insurance must be delivered to
Landlord prior to the commencement of any such Work.
 
11.11    So long as the coverage afforded Landlord, the other additional
insureds and any designees of Landlord shall not be reduced or otherwise
adversely affected, all or part of Tenant’s insurance may be carried under a
blanket policy covering the Premises and  any other of Tenant’s locations, or by
means of a so called “Umbrella” policy  and/ or by an Excess Liability policy 
so long as the total required coverage amounts are met by Tenant's cumulative
insurance coverage, be it by Tenant's insurance policy, Excess Liability
coverage and/or a combination thereof.
 
12.         Waiver of Claims; Indemnification.
 
12.01    Tenant waives all claims against Landlord and the Landlord Related
Parties for any damage to any property in or about the Property, for any loss of
business or income, and for injury to or death of any persons, regardless of the
cause of any such loss or event (excluding the gross negligence or willful
misconduct of Landlord or the Landlord Related Parties) or time of occurrence.
 
12.02    Tenant will indemnify, protect, defend and hold harmless Landlord and
the Landlord Related Parties from and against any and all claims, liabilities,
losses, costs, damages, injuries, or expenses, including reasonable attorneys’
and consultants’ fees and court costs, demands, causes of action, or judgments,
to the extent arising out of Tenant’s occupancy of the Premises, the conduct of
Tenant’s business, any Default by Tenant, and/or any act, omission or neglect
(including violations of Law) of Tenant or its agents, contractors, employees,
suppliers, licensees or invitees, successors or assigns, subject to the
provisions of Section 11.09 (each a “Tenant Entity” and collectively, the
“Tenant Entities”) in the Premises, except to the extent arising out of or
relating to the negligence or willful misconduct of Landlord.
 
12.03    Landlord shall indemnify, protect, defend and hold Tenant harmless from
and against any and all claims, liabilities, losses, costs, damages, injuries or
expenses, including reasonable attorneys’ and consultants’ fees and court costs,
demands, causes of action, or judgments, to the extent arising out of or
relating to the negligence or willful misconduct of Landlord or the Landlord
Related Parties (subject to the provisions of Section 11.09).  However,
notwithstanding anything to the contrary contained herein, Landlord shall in no
event be liable for (i) injury to Tenant’s business or any loss of income or
profit therefrom or for consequential damages or events of Force Majeure (as
defined in Article 26), or (ii) sums up to the amount of insurance proceeds
received by Tenant (or which would have been received by Tenant under any
insurance coverage required to be maintained by Tenant hereunder) for any
loss.  The foregoing indemnity by Landlord shall also not be applicable to
claims to the extent arising from the negligence or willful misconduct of Tenant
or any Tenant Entity.
 
12.04    Each party’s agreement to indemnify and hold the other harmless set
forth above is not intended to, and shall not relieve any insurance carrier of
its obligations under policies required to be carried by Landlord or Tenant
pursuant to the provisions of the Lease to the extent that such policies cover
the results of such acts or conduct.  The provisions of this Article 12 shall
survive the expiration or earlier termination of this Lease.
 
13.         Hazardous Materials.
 
13.01    “Hazardous Materials” will mean any substance commonly referred to, or
defined in any Law, as a hazardous material or hazardous substance (or other
similar term), including but not be limited to, chemicals, solvents, petroleum
products, flammable materials, explosives, asbestos, urea formaldehyde, PCB’s,
chlorofluorocarbons, freon or radioactive materials.  Tenant will not cause or
permit any Hazardous Materials to be brought upon, kept, stored, discharged,
released or used in, under or about any portion of the Property by Tenant, or
its agents without the prior written consent of Landlord, which consent may be
withheld or conditioned in Landlord’s sole discretion; provided, Tenant may
bring into the Premises small am ounts of Hazardous Materials (such as cleaning
products and copy toner) which are readily available to Tenant by unregulated
retail purchase if the same are necessary in Tenant’s normal business
operations.  Other than small amounts of Hazardous Materials (such as cleaning
products and copy toner) which are readily available to Tenant by unregulated
retail purchase if the same are necessary in Tenant’s normal business
operations, if Tenant or any Tenant Entity brings any Hazardous Materials to the
Premises or Property, with or without the prior written consent of Landlord
(without waiver of the requirement of prior written consent), and in executing
this Lease Tenant acknowledges and agrees that by its direct or indirect
involvement in the introduction of any Hazardous Materials to the Premises or
Property, with or without the consent of the Landlord, that Tenant accepts full
and complete responsibility for such Hazardous Materials and henceforth on will
be considered the Responsible Pa rty as defined by any applicable governmental
authority and/or Law. Further, Tenant shall: (a) use such Hazardous Material
only as is reasonably necessary to Tenant’s business, in small, properly labeled
quantities; (b) handle, use, keep, store, and dispose of such Hazardous Material
using the highest accepted industry standards and in compliance with all
applicable Laws; (c) maintain at all times with Landlord a copy of the most
current MSDS sheet for each such Hazardous Material; and (d) comply with such
other rules and requirements Landlord may from time to time reasonably impose,
or with any definition of Hazardous Waste or Law as it may be implemented or
modified during or after the term of this Lease.  Upon expiration or earlier
termination of this Lease, Tenant will, at Tenant’s sole cost and expense, cause
all Hazardous Materials brought to the Premises or the Property by Tenant or any
Tenant Entity, to be removed from the Property in compliance with any and all
applicable Laws.
 
 
8

--------------------------------------------------------------------------------

 
 
13.02    If Tenant or any Tenant Entity violates the provisions of this Article
13, or perform any act or omission which contaminates or expands the scope of
contamination of the Premises, the Property, or any part thereof, the underlying
groundwater, or any property adjacent to the Property, or violates or allegedly
violates any applicable Law, then Tenant will promptly, at Tenant’s expense,
take all investigatory and/or remedial action (collectively called
“Remediation”), as directed or required by any governmental authority that is
necessary to fully clean up, remove and dispose of such Hazardous Materials and
any contamination so caused and shall do so in compliance with any applicable
Laws.  Tenant will also repair any damage t o the Premises and any other
affected portion(s) of the Property caused by such contamination and
Remediation.
 
13.03    Tenant shall immediately provide to Landlord written notice of any
investigation or claim arising out of the use by Tenant or any Tenant Entity of
Hazardous Materials at the Property or the violation of any provision of this
Article 13, or alleged violation of any Law and shall keep Landlord fully
advised regarding the same.  Tenant shall provide to Landlord all reports
regarding the use of Hazardous Materials by Tenant or any Tenant Entity at the
Property and any incidents regarding the same, regardless of whether any such
documentation is considered by Tenant to be confidential.  Landlord retains the
right to participate in any Remediation and/or legal actions affecting the
Property involving Hazardous Materials arising from Tenant’s actual or alleged
violation of any provision of this Article 13 or Law.
 
13.04    Tenant will indemnify, protect, defend and forever hold Landlord, its
lenders and ground lessor if any, the Landlord Related Parties, the Premises,
the Property, or any portion thereof, harmless from any and all damages, causes
of action, fines, losses, liabilities, judgments, penalties, claims, and other
costs, including, but not limited to, any Landlord Related Parties’ costs
incurred during its participation in any Remediation and/or legal actions as
specified in 13.03, arising out of any failure of Tenant or Tenant Entity to
observe any covenants of this Article 13. Tenant shall have no liability arising
from the existence or disposal of Hazardous Material brought into the Premises
or the Property by anyone other than Tenant or a Tenant Entity.  All provisions
of this Article 13 shall s urvive the expiration of this Lease and any
termination of this Lease or of Tenant’s right of possession.
 
13.05    Landlord represents and warrants that to the best of its knowledge and
belief there is no Hazardous Material on, in or under the Premises, Project or
Property in violation of any applicable Law.
 
14.         Landlord’s Access.  Landlord, its agents, contractors, consultants
and employees, will have the right to enter the Premises at any time without
notice in the case of an emergency, and otherwise at reasonable times upon at
least twenty-four (24) hours telephonic notice (except for access in connection
with providing Building standard janitorial services to the Premises after
normal business hours which shall not require any such notice) to examine the
Premises, perform work in or clean the Premises, inspect any Tenant Alterations
and/or any Tenant Improvements, show the Premises (provided, however, so long as
Tenant is not in Default under the Lease, Landlord shall only show the Premises
to prospective tenants during the last six (6) months of the Term), exercise any
right or remedy, or for any other reasonable purpose.  For each of these
purposes, Landlord will at all times have and retain any necessary keys.  Tenant
will not alter any lock or install new or additional locks or bolts on any door
in or about the Premises without obtaining Landlord’s prior written approval and
will, in each event, furnish Landlord with a new key.  Access by Landlord will
not give Tenant the right to terminate this Lease, and will be without abatement
of rent or liability on the part of Landlord or any Landlord Related Parties;
provided, however, Landlord shall use reasonable efforts to minimize
interference with Tenant's use and occupancy of the Premises during Landlord's
actions in connection with this provision.  Subject to the other terms and
conditions of the Lease, Landlord shall provide Tenant with reasonable access to
the Premises and the Common Areas of the Building twenty-four (24) hours a day,
three hundred sixty-five (365) days per year.  Notwithstanding the foregoing,
Tenant acknowledges and agrees that repairs, hazardous conditions and other
circumstances beyond Landlord's control may prevent access to the Common Areas
of the Building and to the Premises from time to time.
 
15.         Damage or Destruction.
 
15.01    If all or a portion of the Premises is damaged or destroyed by fire or
other casualty, Tenant will immediately give written notice to Landlord of the
casualty.  Landlord shall, within sixty (60) days after the discovery of such
casualty, notify Tenant in writing if the damage cannot be repaired within one
hundred eighty (180) days from the date restoration commences.
 
15.02    Landlord will have the right to terminate this Lease following a
casualty if any of the following occur:  (a)insurance proceeds actually paid to
Landlord and available for use are not sufficient to pay the full cost to fully
repair the damage (so long as Landlord carried the insurance required of
Landlord pursuant to this Lease); (b) Landlord determines that the Premises or
the Building cannot be repaired within 180 days from the date restoration
commences; (b) the Premises are damaged or destroyed within the last 6 months of
the Term; (d) Tenant is in Default of this Lease after the expiration of any
applicable notice and cure period at the time of the casualty; or (e) the
Property, or the Building in which the Premises is located, is damaged such that
the cost of repair of the same would e xceed 50% of the replacement cost of the
same.  If Landlord elects to terminate this Lease, Landlord will be entitled to
retain all Tenant insurance proceeds applicable to the Tenant Improvements and
any other improvements paid for by Landlord or located within the Premises as of
the date of this Lease and Tenant shall assign or endorse over to Landlord (or
to any party designated by Landlord) all property insurance proceeds related
thereto payable to Tenant under Tenant's insurance, excepting those attributable
to Tenant’s Alterations paid for by Tenant, furniture, fixtures, equipment, and
any other personal property.  If the Lease is not terminated pursuant to this
Section 15.01 or pursuant to Section 15.03 below, Landlord shall proceed
promptly and diligently to adjust the loss with applicable insurers, to secure
all required governmental permits and approvals, and to repair or restore the
Premises or the portion of the Building necessary for Tenant’s occupancy.   This
Lease shall remain in full force and effect, subject to Tenant’s right to
receive a rent abatement for that portion of the Premises rendered unusable for
the normal conduct of Tenant’s business pursuant to Section 15.02 below.
 
 
9

--------------------------------------------------------------------------------

 
 
15.03    If this Lease is not terminated pursuant to Section 15.01, Landlord
will repair the Premises and this Lease shall continue.  The repair obligation
of Landlord shall be limited to repair of the Premises excluding any Tenant
Improvements, Tenant Alterations, and any personal property and trade fixtures
of Tenant.  During the period of repair, rent will be abated or reduced in
proportion to the degree to which Tenant’s use of the Premises is impaired, as
reasonably determined by Landlord.  However, rent will not be abated if the
casualty was caused by the gross negligence or willful misconduct of Tenant or
any of its agents.
 
15.04    In addition to Landlord's right to terminate as provided herein, Tenant
shall have the right to terminate this Lease if all or substantial portion of
the Premises or reasonable access thereto has been damaged by fire or other
casualty rendering the Premises unusable and (a) the Landlord has notified
Tenant that such damage cannot be fully repaired within 180 days from the date
restoration commences; or (b) the Premises are damaged or destroyed within the
last six (6) months of the then-applicable Term.   Tenant shall have a period of
fifteen (15) days following the date of Landlord’s notice pursuant to Section
15.01 within which Tenant may elect to terminate this Lease, upon thirty (30)
days’ advance written notice to Landlord.  Tenant's termination right desc ribed
in the preceding sentence shall not apply if the damage was caused by the gross
negligence or willful misconduct of Tenant or any Tenant Entity.
 
16.         Assignment and Subletting.
 
16.01    Except as specifically set forth herein, Tenant will not, voluntarily
or by operation of law, assign, sell, convey, sublet or otherwise transfer all
or any part of Tenant’s right or interest in this Lease, or allow any other
person or entity to occupy or use all or any part of the Premises (collectively
called “Transfer”) without first obtaining the written consent of Landlord,
which consent shall not be unreasonably withheld, conditioned or
delayed.  Landlord shall respond to Tenant's written request for consent
hereunder within twenty (20) days after Landlord's receipt of the written
request from Tenant.  Tenant's written request for Landlord's consent shall
include, and Landlord's twenty (20) day response perio d referred to above shall
not commence, unless and until Landlord has received from Tenant, all of the
information related to the Transfer and reasonably required by Landlord to make
an informed decision regarding Tenant’s request to Transfer.  Any Transfer
without the prior written consent of Landlord shall be void.  Without limiting
the generality of the definition of “Transfer,” and subject to Section 16.06, it
is agreed that each of the following shall be deemed a “Transfer” for purposes
of this Article 16: (a) an entity other than Tenant becoming the tenant
hereunder by merger, consolidation, or other reorganization; and (b) a transfer
of any ownership interest in Tenant (unless Tenant is an entity whose stock is
publicly traded).  Tenant shall provide to Landlord all information requested by
Landlord concerning a Transfer.  In no event shall Tenant mortgage, encumber,
pledge or assign for security purposes all or any part of its interest in this
Lease.  Regardless of whether consent by Landlord is granted in connection with
any Transfer, no Transfer shall release Tenant from any obligation or liability
hereunder; Tenant shall remain primarily liable to pay all rent and other sums
due hereunder to Landlord and to perform all other obligations
hereunder.  Similarly, no Transfer, with or without the consent of Landlord,
shall release any guarantor from its obligations under its guaranty.  Upon any
assignment or sublease, any rights, options or opportunities granted to Tenant
hereunder to extend or renew the Term, to shorten the Term, or to lease
additional space shall be null and void.
 
Notwithstanding any other provision hereof and subject to Section 16.06,, it
shall be considered reasonable for Landlord to withhold its consent to any
Transfer of this Lease or sublease of any portion of the Premises if at the time
of Tenant’s notice of the proposed Transfer, there shall exist any uncured
Default of Tenant, or if the proposed assignee or sublessee is an entity:  (a)
with which Landlord is already in negotiation; (b) is already an occupant of the
Building or the Project if Landlord is marketing space in the Project at the
time of Tenant’s request; (c) is a governmental agency; (d) is incompatible with
the character of occupancy of the Building or the Project; (e) the proposed
assignee has a net worth or creditworthiness unacceptable to Landlord in its
reasonable discretion, or (f) would subject t he Premises to a use which
would:  (i) involve a materially increase in personnel or wear upon the Building
or the Project; (ii)  violate any exclusive right granted to another tenant of
the Building or the Project; (iii) require any addition to or modification of
the Premises, Building or the Project in order to comply with building code or
other governmental requirements; or, (iv) involve the handling or presence of
any Hazardous Materials.  Tenant expressly agrees that for the purposes of any
statutory or other requirement of reasonableness on the part of Landlord,
Landlord’s refusal to consent to any Transfer for any of the reasons described
in this Section 16.05, shall be conclusively deemed to be
reasonable.  Notwithstanding anything to the contrary contained herein, even in
the event Landlord is marketing comparable space in the Project at the time of
Tenant's request, the fact that Tenant has agreed to sublease space in the
Premises at a base rent less th an the prevailing rental rate in the Building at
the time of Tenant’s request to such Transfer, shall not in itself be a reason
for Landlord to withhold its consent to a Transfer requested by Tenant so long
as Tenant has not advertised or marketed the Premises at a base rent which is
significantly less than the prevailing rental rate in the Building at the time
of Tenant’s request.
 
16.02    In the event Landlord consents to a Transfer, the Transfer will not be
effective until Landlord receives a fully executed agreement regarding the
Transfer, in a form and of substance acceptable to Landlord, any documents or
information required by such agreement (including any estoppel certificate and
any subordination agreement required by any lender of Landlord), an amount equal
to all attorneys’ fees incurred by Landlord (regardless of whether such consent
is granted and regardless of whether the Transfer is consummated) and other
expenses of Landlord incurred in connection with the Transfer, and a Transfer
fee in an amount determined by Landlord (a minimum fee of $250.00), the total
amount of such attorneys’ fees and other expenses, including the Transfer fee,
not to collectively exceed Two Thousand Five Hundred and 00/100 Dollars
($2,500.00) per Transfer or request to Transfer.
 
16.03    Fifty percent (50%) of any consideration paid to Tenant for assignment
of this Lease, less any reasonable brokerage commission, marketing expenses,
tenant improvement costs, and attorneys’ fees actually paid by Tenant with
respect to such assignment, shall be immediately paid to Landlord.  In the event
of a sublease of all or a portion of the Premises, fifty percent (50%) of all
rents payable by the subtenant in excess of rents payable hereunder (allocated
on a per square foot basis in the event of a partial sublease) shall be
immediately due and payable to Landlord; provided, excess rental shall be
calculated taking into account straight-line amortization, without interest, of
any reasonable brokerage commission, marketing expenses, tenant improvement
costs, and attorneys’ fees actua lly paid by Tenant in connection with the
subject sublease transaction.  The provisions of this Section 16.03 shall not
apply with respect to a Permitted Transfer (defined in Section 16.06 below).
 
16.04    [Intentionally omitted]
 
 
10

--------------------------------------------------------------------------------

 
 
16.05    Upon the occurrence of a Default, if the Premises or any portion
thereof are sublet, Landlord may, at its option and in addition and without
prejudice to any other remedies herein provided or provided by Law, collect
directly from the sublessee(s) all rentals becoming due Tenant and apply such
rentals against other sums due hereunder to Landlord.
 
16.06    Notwithstanding anything to the contrary provided in Section 16.01, a
Transfer to an Affiliate (defined below) in accordance with the following
provisions of this Article 16 shall constitute a “Permitted Transfer”
hereunder.  An “Affiliate” means any entity that (i) controls, is controlled by,
or is under common control with Tenant, (ii) results from the transfer of all or
substantially all of Tenant’s assets or stock, including by way of a merger,
consolidation or reorganization, or (iii) results from the merger or
consolidation of Tenant with another entity.  “Control” means the direct or
indirect ownership of more than 50% of the voting securities of an entity or
possession of the right to vote more than 50% of the voting interest in the
ordinary direction of the entity’s affairs.  Notwithstanding anything to the
contrary contained in this Lease, Landlord’s consent is not required for any
assignment of this Lease or sublease of all or a portion of the Premises to an
Affiliate so long as the following conditions are met:  (A) as soon as
reasonably practicable, but in any event no later than five (5) business days
after any such assignment or sublease, Landlord receives written notice of such
assignment or sublease (as well as any documents or information reasonably
requested by Landlord regarding the proposed Transfer and the transferee);
(B) Tenant is not in default under this Lease; (C) if the Transfer is an
assignment or any other Transfer to an Affiliate other than a sublease, the
intended assignee assumes in writing all of Tenant’s obligations under this
Lease relating to the Premises in form satisfactory to Landlord or, if the
Transfer is a sublease, the intended sublessee accepts the sublease in form
satisfactory to Landlord; (D) the intended transferee has a tangible net worth,
as evidenced by financial statements delivered to Landlord and certified by an
independent certified public accountant in accordance with generally accepted
accounting principles that are consistently applied, at least equal to Tenant’s
net worth at the date of this Lease; (E) the Premises shall continue to be
operated solely for the Permitted Use; and (F) Tenant shall pay to Landlord the
fee in accordance with Section 16.02 below for approving assignments and
subleases.  No Transfer to an Affiliate in accordance with this subparagraph
shall relieve the Tenant named herein of any obligation under this Lease or
alter the primary liability of Tenant named herein for the payment of rent or
for the performance of a ny other obligation to be performed by Tenant,
including the obligations of any guarantor.
 
16.07    Tenant shall also be permitted to allow customers, vendors, licensees,
partners or Affiliates (collectively, “Business Affiliates”) to use offices
within or other portions of the Premises on a temporary or flexible basis by
license, so-called “desk-sharing” or similar agreements (i.e., so long as Tenant
does not enter into an assignment or sublease with any such Business
Affiliates), without any such action constituting any assignment, sublease or
other transfer of this Lease and without separate prior written consent of the
Landlord, provided that Tenant delivers prior written notice to Landlord of the
occupancy by the Business Affiliates and the identity of the Business
Affiliates, and further provided that (a) Tenant do es not separately demise the
space used by the Business Affiliates and the Business Affiliates shall utilize
with Tenant one common entryway to the Premises as well as certain shared
central services, such as reception, photocopying and the like; (b) the Business
Affiliates shall not occupy, in the aggregate, more than 10% of the rentable
area in the Premises; (c) the Business Affiliates operate their business in the
Premises for the Permitted Use and for no other purpose; and (d) the business of
the Business Affiliates is suitable for the Project considering the business of
other tenants and the Project’s prestige.  If any Business Affiliates occupy any
portion of the Premises as described herein, it is agreed that (i) the Business
Affiliates must comply with all provisions of this Lease, and a default by any
Business Affiliates shall be deemed a default by Tenant under this Lease;
(ii) all notices required of Landlord under this Lease shall be sent only to
Tenant in accordance with the terms of this Lease, and in no event shall
Landlord be required to send any notices to any Business Affiliates; (iii) in no
event shall any such occupancy or use by the Business Affiliates release or
relieve Tenant from any of its obligations under this Lease; (iv) the Business
Affiliates and their employees, contractors and invitees visiting or occupying
space in the Premises shall be deemed contractors of Tenant for purposes of
Tenant’s indemnification obligations in Article 12; and (v) if the Business
Affiliates pay rent for the Premises directly to Landlord, Landlord, at its
option, may accept the rent and the rent shall be considered to be for the
account of Tenant and applied against the rent owed by Tenant as deemed
appropriate by Landlord.  Neither the occupancy of any portion of the Premises
by the Business Affiliates, nor the payment of any rent directly by the Business
Affiliates shall be deemed to create a landlord and tenant relationship betwee n
Landlord and the Business Affiliates, and, in all instances, Tenant shall be
considered the sole tenant under this Lease.
 
16.08    If Landlord fails to respond in writing to Tenant's proper written
request for Landlord's consent of any proposed sublease of the Premises or any
portion thereof (the "First Request") within twenty (20) days following
Landlord's receipt of the First Request, which request shall contain all of the
information related to the Transfer and required by Landlord to make an informed
decision regarding Tenant’s request to Transfer, including without limitation,
(a) financial statements for the proposed subtenant for the past two (2) years
prepared in accordance with generally accepted accounting principles, or such
other established accounting method used by such entity in the ordinary course
of business, (b) federal tax returns for the proposed subtenant for the past two
(2) years, (c) a detailed descriptio n of the business the subtenant intends to
operate at the Premises, (d) the proposed effective date of the sublease, (e) a
copy of the proposed sublease agreement which includes all of the terms and
conditions of the proposed sublease, (f) a detailed description of any ownership
or commercial relationship between Tenant and the proposed subtenant, and (g) a
detailed description of any Tenant Alterations the proposed subtenant desires to
make to the Premises (the “Required Information”), then Tenant shall send to
Landlord a second written request for Landlord's approval (the "Second Request")
which such Second Request, together with the Required Information, shall contain
a statement in bold letters of  no less than twelve (12) point font at the top
such document stating that "LANDLORD'S FAILURE TO RESPOND TO THIS DOCUMENT
WITHIN FIVE (5) BUSINESS DAYS WILL CONSTITUTE LANDLORD'S DEEMED CONSENT TO THE
SUBLEASE OF THE PREMISES PROPOSED HEREIN."  If Landlord fails to respond to th e
Second Notice within five (5) business days following Landlord's receipt of the
Second Notice, then such failure shall be deemed to constitute Landlord's
approval of such sublease.  The First Request and the Second Request shall
include, and Landlord's response period contained in the foregoing sentences
shall not commence, unless and until Landlord has received from Tenant all of
the Required Information.
 
 
11

--------------------------------------------------------------------------------

 
 
17.         Default.
 
Time is of the essence in the performance of all covenants of Tenant.  A
“Default” is defined as a failure by the Tenant to comply with or perform any of
the terms, covenants, conditions or Rules and Regulations under this Lease,
including, without limitation, the following:
 
17.01    Tenant fails to make, as and when due, any payment of Base Rent,
Additional Rent, or any other monetary payment required to be made by Tenant
herein, where such failure shall continue for a period of 5 business days after
written notice thereof from Landlord to Tenant, as to which time is of the
essence, provided that Landlord shall not be required to provide such notice
more than twice during the 12 month period commencing with the date of such
notice.  The third failure (and any subsequent failure) to pay any such amount
within 5 business days after said payment is due during such 12-month period
shall be a Default hereunder without notice.
 
17.02    Landlord discovers that any representation or warranty made by Tenant
or any guarantor was materially false when made or that any financial statement
of Tenant or of any guarantor of this Lease given to Landlord was materially
false.
 
17.03    Tenant makes any general arrangement or assignment for the benefit of
creditors, becomes a “debtor” in a bankruptcy proceeding, is unable to pay its
debts or obligations as they occur, or has an attachment, execution or other
seizure of substantially all of its assets located at the Property or its
interest in this Lease, or any guarantor becomes insolvent, becomes a “debtor”
in a bankruptcy proceeding, fails to perform any obligation under its guaranty,
or attempts to revoke its guaranty.
 
17.04    Tenant fails to observe, perform or comply with any of the non-monetary
terms, covenants, conditions, provisions or rules and regulations applicable to
Tenant under this Lease other than as specified above in this Article 17;
provided, if such failure is not the type of failure as to which Landlord shall
have previously given Tenant written notice and is a curable failure, then such
failure shall not be a “Default” unless Tenant does not cure such failure within
15 business days following written notice of such failure from Landlord.  The
foregoing Tenant cure period shall in no event apply to any of the following:
Tenant’s (i) failure to provide an estoppel certificate when and as required
under Section 20 of this Lease; (ii) failure to maintain insurance re quired
under Article 11 of the Lease; (iii) failure to vacate the Premises upon the
expiration or earlier termination of the Lease; (iv) failure to comply with any
obligation under the Lease pertaining to Hazardous Materials; (v) failure to
provide a subordination agreement when and as required under Section 25 of this
Lease; (vi) any other matter provided for in another subparagraph of
this Article 17 for which another time limit is provided elsewhere in the Lease.
 
18.         Remedies of Landlord.
 
18.01    If Tenant fails to perform any duty or obligation of Tenant under this
Lease, Landlord may at its option, after the expiration of any applicable notice
and cure period provided in Article 17 above, without waiver of Default nor any
other right or remedy, perform any such duty or obligation on Tenant’s
behalf.  The costs and expenses of any such performance by Landlord will be
immediately due and payable by Tenant upon receipt from Landlord of the
reimbursement amount required.
 
18.02    Upon a Default, with or without notice or demand, and without limiting
any other of Landlord’s rights or remedies, Landlord may:
 
 
(a)
Terminate this Lease, in which case Tenant shall immediately surrender the
Premises to Landlord.  If Tenant fails to surrender the Premises, Landlord, in
compliance with Law, may enter upon and take possession of the Premises and
remove Tenant, Tenant’s Property and any party occupying the Premises. Tenant
shall pay Landlord, on demand, all past due Rent and other losses and damages
Landlord suffers as a result of Tenant’s Default, including, without limitation,
all Costs of Reletting (defined below) and any deficiency that may arise from
reletting or the failure to relet the Premises.  “Costs of Reletting” shall
include all reasonable costs and expenses incurred by Landlord in reletting or
attempting to relet the Premises, including, without limitation, legal fees,
brokerage commissions, the cost of alterations and the value of other
concessions or allowances granted to a new tenant.

 
 
(b)
Terminate Tenant’s right to possession of the Premises and, in compliance with
Law, remove Tenant, Tenant’s Property and any parties occupying the
Premises.  Landlord may (but shall not be obligated to except as provided in
Section 18.05 below) relet all or any part of the Premises, without notice to
Tenant, for such period of time and on such terms and conditions (which may
include concessions, free rent and work allowances) as Landlord in its
reasonable discretion shall determine.  Landlord may collect and receive all
rents and other income from the reletting.  Tenant shall pay Landlord on demand
all past due Rent, all Costs of Reletting and any deficiency arising from the
reletting or failure to relet the Premises. The re-entry or taking of possession
of the Premises shall not be construed as an election by Landlord to terminate
this Lease.

 
 
(c)
Pursue any other remedy now or hereafter available to Landlord under the laws or
judicial decisions of the state wherein the Premises is located.

 
18.03    In lieu of calculating damages under Section 18.02, Landlord may elect
to receive as damages the sum of (a) all rent accrued through the date of
termination of this Lease or Tenant’s right to possession, and (b) an amount
equal to the total rent that Tenant would have been required to pay for the
remainder of the Term discounted to present value at the Prime Rate (defined
below) then in effect, minus the then present fair rental value of the Premises
for the remainder of the Term, similarly discounted, after deducting all
anticipated Costs of Reletting.  “Prime Rate” shall be the per annum interest
rate publicly announced as its prime or base rate by a federally insured bank
selected by Landlord in the state in which the Building is located.
 
18.04    If Tenant is in Default of any of its non-monetary obligations under
this Lease, Landlord shall have the right to perform such obligations.  Tenant
shall reimburse Landlord for the cost of such performance upon demand together
with an administrative charge equal to 10% of the cost of the work performed by
Landlord.  The repossession or re-entering of all or any part of the Premises
shall not relieve Tenant of its liabilities and obligations under this
Lease.  No right or remedy conferred upon or reserved to Landlord in this Lease
is intended to be exclusive of any right or remedy granted to Landlord by
statute or common law, and each and every such right and remedy will be
cumulative and in addition to any other right and remedy now or subsequently
available to Landlord at Law or in equity.
 
 
12

--------------------------------------------------------------------------------

 
 
18.05    Landlord shall be under no obligation to relet the Premises but shall
use commercially reasonable efforts to do so to the extent required by Law.  The
phrase "reasonable efforts" as it relates to Landlord’s duty to attempt to relet
the Premises, shall require Landlord to do only the following:  (i) notify
Landlord’s leasing agent in writing of the availability of the Premises for
reletting, (ii) post Landlord’s leasing contact telephone number in the Project
management office, (iii) show the Premises to any prospective tenant who
requests to see the Premises and to any prospective tenant specifically referred
to Landlord by Tenant, and (iv) show the "vacant" status of the Premises in
commonly used online listing services such as CoStar as well as in posters and
informa tion brochures used at leasing trade meetings and conventions.  Landlord
shall not be required to relet the Premises before reletting any space in the
Project not producing any income to Landlord.
 
19.         Condemnation.  If the Premises or any portion thereof are taken
under the power of eminent domain or sold under the threat of the exercise of
said power (collectively, “Condemnation”), this Lease shall terminate as to the
part taken as of the date the condemning authority takes title or possession,
whichever first occurs.  If all or a material portion of the rentable area of
the Premises are taken by Condemnation, Tenant may, at Tenant’s option, to be
exercised in writing within 10 days after Landlord shall have given Tenant
written notice of such taking (or in the absence of such notice, within 10 days
after the condemning authorit y shall have taken possession) terminate this
Lease as of the date the condemning authority takes such possession.  Landlord
shall also have the right to terminate this Lease if there is a taking by
Condemnation of any portion of the Building or Property which would have a
material adverse effect on Landlord’s ability to profitably operate the
remainder of the Building.  If neither party terminates this Lease in accordance
with the foregoing, this Lease shall remain in full force and effect as to the
portion of the Premises remaining, except that the Base Rent shall be reduced in
proportion to the reduction in utility of the Premises caused by such
Condemnation.  Condemnation awards and/or payments shall be the property of
Landlord, whether such award shall be made as compensation for diminution in
value of the leasehold, the value of the part taken or for severance damages.
Notwithstanding anything to the contrary in this Article 19, Tenant shall have
the right to claim s eparately from the condemning authority such compensation
as may be recoverable by Tenant in its own right for the amortized value of
leasehold improvements paid for solely by Tenant (except for those Tenant
Alterations or Tenant Improvements approved by Landlord and which will become
the property of Landlord upon the expiration or termination of this Lease), for
Tenant’s personal property and trade fixtures, and for relocation and
restoration costs incurred by Tenant, so long as it does not prejudice or reduce
Landlord’s claim against or award from the condemning authority.
 
20.         Estoppel Certificates; Financial Statements.
 
20.01     Tenant will execute and deliver to Landlord, within 10 business days
after written request from Landlord, a commercially reasonable estoppel
certificate to those parties as are reasonably requested by Landlord (including
a Mortgagee or prospective purchaser). Without limitation, such estoppel
certificate may include a certification as to the status of this Lease, the
existence of any default and the amount of rent that is due and payable. Any
such estoppel certificate may be relied upon by Landlord and by any actual or
prospective buyer or lender of the Property and any other third party designated
by Landlord.  If Tenant fails to execute and deliver such estoppel certificate
within such 10 business day period, then Landlord shall send Tenant a second
written request for the estoppel certif icate.  If Tenant shall fail to so
execute and deliver such written estoppel certificate within 5 business days
after this second request then, at Landlord’s option, such failure shall be a
Default under the Lease and/or the estoppel certificate shall be binding on
Tenant as prepared.
 
20.02     Within 10 business days after written request from Landlord, Tenant
shall deliver to Landlord such financial statements as Landlord reasonably
requests regarding Tenant or any assignee, subtenant, or guarantor of
Tenant.  Tenant represents and warrants to Landlord that any such financial
statement delivered by Tenant to Landlord is a true and accurate
statement.  Notwithstanding the foregoing, Landlord shall not request financial
statements more than once in each consecutive 12 month period during the Term
unless (i) Tenant is in Default of this Lease, (ii) Landlord reasonably believes
that there has been an adverse change in Tenant's financial position since the
last financial statement provided to Landlord, and/or (iii) requested (a) in
connection with a proposed sale or transfe r of the Building by Landlord, or (b)
by an investor of Landlord, any Landlord Related Party or any lender or proposed
lender of Landlord or any Landlord Related Party.
 
21.         Notices.  All communications and notices required under this Lease
shall be in writing and shall be addressed to the respective address of the
receiving party.  All notices to Tenant shall be given by reputable overnight
courier, U. S. mail (return receipt required, postage prepaid), or hand
delivery, and shall be deemed received on the date of delivery (or attempted
delivery) as evidenced by return receipt.  At any time during the Term, Landlord
or Tenant may specify a different Notice Address (excluding post office boxes)
by providing written notification to the other.
 
22.         Holdover.  If Tenant remains in possession of all or any part of the
Premises with Landlord’s prior written consent after the expiration or
termination of this Lease or of Tenant’s right to possession, such possession
will constitute a month-to-month tenancy which may be terminated by either
Landlord or Tenant upon 30 days written notice and will not constitute a renewal
or extension of the Term.  If Tenant fails to surrender all or any part of the
Premises at the termination of this Lease, occupancy of the Premises after
termination shall be that of a tenancy at sufferance.  Tenant’s occupancy shall
be subject to all the terms and provisions of this Lease, and Tenant shall pay
an amount (on a per month basis without reduction for partial months during the
holdover) equal to 150% of the sum of the Base Rent and Additional Rent due for
the period immediately preceding the holdover.  No holdover by Tenant or payment
by Tenant after the termination of this Lease shall be construed to extend the
Term or prevent Landlord from immediate recovery of possession of the Premises
by summary proceedings or otherwise. If Landlord is unable to deliver possession
of the Premises to a new tenant or to perform improvements for a new tenant as a
result of Tenant’s holdover, Tenant shall be liable for all damages (including,
without limitation, consequential, indirect and special) that Landlord suffers
from the holdover so long as Landlord has given Tenant written notice of the
existence of such new tenant and Tenant remains in possession of all or any part
of the Premises for a period in excess of thirty (30) days after the date of
Landlord’s written notice.
 
 
13

--------------------------------------------------------------------------------

 
 
23.         [Intentionally omitted]
 
24.         Limitation of Liability.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS LEASE, THE LIABILITY OF LANDLORD (AND OF ANY SUCCESSOR
LANDLORD) SHALL BE LIMITED TO THE LESSER OF (A) THE INTEREST OF LANDLORD IN THE
BUILDING, OR (B) THE EQUITY INTEREST LANDLORD WOULD HAVE IN THE BUILDING IF THE
BUILDING WERE ENCUMBERED BY THIRD PARTY DEBT IN AN AMOUNT EQUAL TO 80% OF THE
VALUE OF THE BUILDING (CALCULATIONS OF EQUITY SHALL BE MADE AS OF THE INITIAL
DATE TENANT NOTIFIES LANDLORD OF THE ACTUAL OR ALLEGED DEFAULT OR OTHER
CLAIM).  TENANT SHALL LOOK SOLELY TO LANDLORD’S INTEREST IN THE BUILDING FOR THE
RECOVERY OF ANY JUDGMENT OR AWARD AGAINST LANDLORD OR ANY OF LANDLORD’S
TRUSTEES, M EMBERS, PRINCIPALS, BENEFICIARIES, PARTNERS, OFFICERS, DIRECTORS,
EMPLOYEES, MORTGAGEES (AS DEFINED IN ARTICLE 26 BELOW) OR OTHER SECURED PARTIES
AND AGENTS (EACH A “LANDLORD RELATED PARTY”). NEITHER LANDLORD NOR ANY LANDLORD
RELATED PARTY SHALL BE PERSONALLY LIABLE FOR ANY JUDGMENT OR DEFICIENCY, AND IN
NO EVENT SHALL LANDLORD OR ANY LANDLORD RELATED PARTY BE LIABLE TO TENANT FOR
ANY LOST PROFIT, DAMAGE TO OR LOSS OF BUSINESS OR ANY FORM OF SPECIAL, INDIRECT
OR CONSEQUENTIAL DAMAGE.  BEFORE FILING SUIT FOR AN ALLEGED DEFAULT BY LANDLORD,
TENANT SHALL GIVE LANDLORD AND ANY MORTGAGEE(S) WHOM TENANT HAS BEEN NOTIFIED
HOLD MORTGAGES OR OTHER ENCUMBRANCES ON THE BUILDING, NOTICE AND REASONABLE TIME
TO CURE THE ALLEGED DEFAULT.
 
25.         Subordination.
 
25.01     As of the date hereof, the Project is not encumbered by any lien of
any Mortgage (defined hereinafter).  At Landlord’s written election, this Lease
shall be subject and subordinate to any mortgage(s), deed(s) of trust, ground
lease(s) or other lien(s) subsequently arising upon the Premises, the Building
or the Property, and to renewals, modifications, refinancings and extensions
thereof (collectively referred to as a “Mortgage”) hereafter placed upon the
Project and to any and all advances made on the security thereof and to all
renewals, modifications, consolidations, replacements and extensions
thereof.  The holder of any such Mortgage shall be known herein as a
“Mortgagee”.  In addition, Mortgagee shall have the right at any time to request
to subordinate this Lease to the Mortgage.  Further, upon written request,
Tenant, without charge, shall attorn to any successor to Landlord’s interest in
this Lease.
 
25.02     Notwithstanding such subordination, Tenant's right to quiet possession
of the Premises shall not be disturbed if Tenant is not in Default beyond the
expiration of any applicable notice and cure period and so long as Tenant shall
pay the rent and observe and perform all of the provisions of this Lease, unless
this Lease is otherwise terminated pursuant to its terms.  This clause shall be
self-operative.
 
25.03     Upon request from the Landlord or a Mortgagee, Tenant shall, within
ten (10) days of request therefor, execute a commercially reasonable
subordination agreement in favor of the Mortgagee, provided such subordination
agreement contains commercially reasonable non-disturbance language.
 
25.04     In the event that the Project and/or Building shall become subject to
any lien of any Mortgage after the Commencement Date, then, at no cost to
Landlord, Landlord shall obtain on Tenant’s behalf a non-disturbance agreement
from any future Mortgagee of the Project on such Mortgagee’s standard form for
the benefit of Tenant.
 
26.         Force Majeure.  Neither Landlord nor Tenant will not be deemed in
breach or default of this Lease or have liability to the other because of
failure to perform any of its obligations under this Lease if the failure is due
in part or in full to strikes, acts of God, shortages of labor or materials,
war, terrorist acts, civil disturbances and other causes beyond such party’s
reasonable control (“Force Majeure”).  If this Lease specifies a time period for
performance of an obligation by either party, that time period will be extended
by the period of any delay in such party’s performance caused by such Force
Majeure events as desc ribed herein.  Force Majeure shall not relate to any
obligation of either party hereto to make payment to the other, such as payments
of rent due hereunder.
 
27.         Miscellaneous Provisions.
 
27.01    Whenever the context of this Lease requires, the word “person” shall
include any entity, and the singular shall include the plural and the plural
shall include the singular.  If more than one person or entity is Tenant, the
obligations of each such person or entity under this Lease will be joint and
several.  The terms, conditions and provisions of this Lease will apply to and
bind the heirs, successors, executors, administrators and assigns of Landlord
and Tenant.  No remedy or election hereunder shall be deemed exclusive but
shall, whenever possible, be cumulative with all other remedies at law or in
equity.  Time is of the essence for the performance of each term, condition and
covenant of this Lease.
 
27.02    The captions and headings of this Lease are used for the purpose of
convenience only.  This Lease contains all of the agreements and conditions made
between Landlord and Tenant and may not be modified in any manner other than by
a written agreement signed by both Landlord and Tenant.  Any statements,
promises, agreements, warranties or representations, whether oral or written,
not expressly contained herein will in no way bind Landlord and Tenant expressly
waives all claims for damages by reason of any statements, promises, agreements,
warranties or representations, if any, not contained in this Lease.  No
provision of this Lease shall be deemed to have been waived by Landlord unless
such waiver is in writing signed by a regional vice president or higher title of
Landlord or o f Landlord’s management company, and no custom or practice which
may develop between the parties during the Term shall waive or diminish the
Landlord’s right to enforce strict performance by Tenant of any terms of this
Lease.  Additionally, regardless of Landlord’s knowledge of a default at the
time of such acceptance, the acceptance of rent or any other payment by Landlord
will not constitute a waiver by Landlord of any default by Tenant.  This Lease
is governed and construed in accordance with the laws of the state in which the
Premises are located, and venue of any legal action will be in the county where
the Premises are located.
 
 
14

--------------------------------------------------------------------------------

 
 
27.03    This Lease has been fully reviewed by both parties and shall not be
strictly or adversely construed against the drafter.  If any provision contained
herein is determined to be invalid, illegal or unenforceable in any respect,
then (a) such provision shall be enforced to the fullest extent allowed, and (b)
such invalidity, illegality, or unenforceability will not affect any other
provision of this Lease.
 
27.04    Except as required under Articles 20 and/or 25 of this Lease (except on
a need-to-know basis, subject to the requirement of confidentiality, to Tenant’s
employees, partners, lenders, attorneys, brokers and accountants or except in
connection with a law suit brought by Tenant to enforce its rights hereunder),
Tenant hereby agrees not to disclose any terms of this Lease without the prior
written consent of Landlord.  Tenant shall not record this Lease or any short
form memorandum hereof.
 
27.05    All obligations of Tenant under this Lease not fully performed as of
the expiration or earlier termination of the Term shall survive the expiration
or earlier termination of this Lease.
 
27.06    Landlord and Tenant each warrant to the other that it has not dealt
with any broker or agent in connection with this Lease, other than the person(s)
listed in the Basic Lease Information.  Landlord and Tenant each agree to
indemnify the other against all costs, expenses, legal fees and other liability
for commissions or other compensation claimed by any other broker or agent by
reason of the act or agreement of the indemnifying party.  The provisions of
this Section 27.06 shall survive the expiration or earlier termination of this
Lease.
 
27.07    The grant of any consent or approval required from Landlord under this
Lease shall be proved only by proof of a written document signed and delivered
by Landlord expressly setting forth such consent or approval.  Unless otherwise
specified herein, any such consent or approval shall not be unreasonably
withheld, conditioned or delayed.  Notwithstanding any other provision of this
Lease, the sole and exclusive remedy of Tenant for any alleged or actual
improper withholding, delaying or conditioning of any consent or approval by
Landlord shall be the right to specifically enforce any right of Tenant to
require issuance of such consent or approval on conditions allowed by this
Lease.
 
27.08    Tenant agrees to abide by, keep and observe, and shall cause its
employees, suppliers, shippers, customers, agents, contractors and invitees to
so abide by, keep and observe, all Rules and Regulations set forth in Exhibit C
(the “Rules and Regulations”) and all additions and amendments to the same of
which Landlord provides advance written notice to Tenant. Landlord shall not be
responsible to tenant for any nonperformance by any other tenant, occupant or
invitee of the Property of any said Rules and Regulations; provided, however,
Landlord agrees to use commercially reasonable efforts to enforce all Rules and
Regulations in a nondiscriminatory manner among Tenant and all other tenant s of
the Project.  To the extent there is a conflict between the terms and conditions
of this Lease and the Rules and Regulations, the terms of this Lease shall
control.
 
27.09    Except as expressly permitted by Section 28.08, Tenant will not place
any signage on or about the Property, or on any part thereof, without the prior
written consent of Landlord which Landlord may withhold or condition in its sole
discretion.  All Tenant signage will comply with the terms and conditions of
this Lease, all applicable Laws, and sign criteria for the Building as
promulgated by Landlord from time to time and the Rules and Regulations and/or
other criteria which Landlord may establish from time to time.
 
27.10    If either party institutes a suit against the other for violation of or
to enforce any covenant, term or condition of this Lease, the prevailing party
shall be entitled to reimbursement of all of its costs and expenses, including,
without limitation, reasonable attorneys’ fees.
 
27.11    Tenant represents and warrants to Landlord that each individual
executing this Lease on behalf of Tenant is authorized to do so on behalf of
Tenant and that Tenant is not, and the entities or individuals constituting
Tenant or which may own or control Tenant or which may be owned or controlled by
Tenant are not, (i) in violation of any laws relating to terrorism or money
laundering, or (ii) among the individuals or entities identified on any list
compiled pursuant to Executive Order 13224 for the purpose of identifying
suspected terrorists or on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website,
http://www.treas.gov/ofac/tllsdn.pdf or any replacement website or other
replacement official publication of such list.
 
27.12    Waiver of Jury Trial.  THE PARTIES HEREBY WAIVE THEIR RESPECTIVE RIGHTS
TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING INVOLVING THE PROPERTY OR ARISING
OUT OF THIS LEASE.
 
27.13    Solely for the purpose of effectuating Tenant’s indemnification
obligations under this Lease, and not for the benefit of any third parties
(including but not limited to employees of Tenant), Tenant specifically and
expressly waives any immunity that it may be granted under applicable federal,
state or local Worker Compensation Acts, Disability Benefit Acts or other
employee benefit acts.  Furthermore, the indemnification obligations under this
Lease shall not be limited in any way by any limitation on the amount or type of
damages, compensation or benefits payable to or for any third party under Worker
Compensation Acts, Disability Benefit Acts or other employee benefit acts.  The
parties acknowledge that the foregoing provisions of this Section have been
specifically and mutually negotiated between the parties.
 
27.14    Subject to the other terms and conditions of this Lease, subject to
Section 25 above, and provided no Default exists, Tenant shall have quiet
possession of the Premises for the entire term hereof, subject to all of the
provisions of this Lease.
 
27.15    Landlord and any successor Landlord have the right to sell the Property
or any portion of it, or to assign its interest in this Lease, at any time and
from time to time.  Upon the sale or any other conveyance by Landlord of the
Property, or a portion thereof which includes the Premises, Landlord shall be
released from all obligations and liability under this Lease arising out of any
act, event, occurrence or omission occurring or existing after the date of such
conveyance, and in such event Tenant agrees to look solely to the responsibility
of the successor in interest of Landlord in and to this Lease.
 
 
15

--------------------------------------------------------------------------------

 
 
28.         Additional Provisions
 
28.01     Base Rent Abatement.  Notwithstanding anything in this Lease to the
contrary, so long as Tenant is not in default under this Lease, Tenant shall be
entitled to an abatement of Base Rent in the amount of (i) $25,067.00 per month
for the first three (3) full calendar months of the Term (the “Full Rent
Abatement Period”), and (ii) $12,533.50 per month for the nine (9) month period
following the Full Rent Abatement Period, and (iii) $12,909.50 for the three (3)
month period following the previous nine (9) month period ((ii) and (iii)
collectively, the “Partial Rent Abatement Period”).  The total amount of Base
Rent abated in accordance with the foregoing shall equal $226,731.00 (the
"Abated Base Rent").  If Tenant defaults at any time during the Term and fails
to cure such default within any applicable cure period under this Lease, Tenant
shall not be entitled to any further Abated Base Rent for the applicable period
of the Default.  The payment by Tenant of the Abated Base Rent in the event of a
Default shall not limit or affect any of Landlord's other rights, pursuant to
this Lease or at law or in equity.  Only Base Rent shall be abated pursuant to
this Section, and all Additional Rent and other costs and charges specified in
this Lease shall remain as due and payable pursuant to the provisions of this
Lease; provided, however, as more fully provided in Exhibit D, Tenant’s
obligation to pay Tenant’s Proportionate Share of Operating Expenses shall not
commence until the first anniversary of the Commencement Date.
 
28.02.    Letter of Credit.  Concurrent with Tenant’s execution and delivery of
this Lease to Landlord, Tenant shall deliver to Landlord, as collateral for the
full performance by Tenant of all of its obligations under this Lease and for
all losses and damages Landlord may suffer as a result of Tenant’s failure to
comply with one or more provisions of this Lease, an irrevocable and
unconditional letter of credit (the “Letter of Credit”), subject to and meeting
the criteria of the provisions of this Section 28.02, in the amount set forth in
the Basic Lease Information.  The following terms and conditions shall apply to
the Letter of Credit:


(a)           The Letter of Credit shall be in favor of Landlord, shall be
issued by a nationally recognized bank reasonably acceptable to Landlord, shall
comply with all of the terms and conditions of this Article and shall otherwise
be in the form attached hereto as Exhibit F.  The Letter of Credit or any
replacement Letter of Credit shall be irrevocable for the term thereof and shall
automatically renew on a year to year basis until a period ending not earlier
than two (2) months subsequent to the Termination Date (the "LC Expiration
Date") without any action whatsoever on the part of Landlord; provided that the
issuing bank shall have the right not to renew the Letter of Credit by giving
written notice to Landlord not less than 45 days prior to the expiration of the
then current term of the Letter of Credit that it does not intend to renew the
Letter of Credit.  Tenant understands that the election by the issuing bank not
to renew the Letter of Credit shall not, in any event, diminish the obligation
of Tenant to maintain such an irrevocable Letter of Credit in favor of Landlord
through the LC Expiration Date.


(b)           Landlord, or its then managing agent, upon Tenant’s failure to
comply with one or more provisions of this Lease and after the expiration of any
applicable notice and cure period, or as otherwise specifically agreed by
Landlord and Tenant pursuant to this Lease or any amendment hereof, without
prejudice to any other remedy provided in this Lease or by Law, shall have the
right from time to time to make one or more draws on the Letter of Credit and
use all or part of the proceeds in accordance with subparagraph (c) below.  In
addition, if Tenant fails to furnish a renewal or replacement Letter of Credit
complying with all of the provisions of this Section at least 60 days prior to
the stated expiration date of the Letter of Credit then held by Landlord,
Landlord may draw upon such Letter of Credit and hold the proceeds thereof (and
such proceeds need not be segregated) in accordance with the terms of this
Section.  Funds may be drawn down on the Letter of Credit upon presentation to
the issuing bank of Landlord's (or Landlord's then managing agent's) certificate
stating as follows:


"[Beneficiary] is entitled to the use of Applicant's Letter of Credit pursuant
to that certain Lease dated _________ between _________, Landlord,
and ___________ __________ ______,Tenant, and/or any amendment to the lease or
any other agreement between such parties related to the lease."


It is understood that if Landlord or its managing agent be a corporation,
partnership or other entity, then such statement shall be signed by an officer
(if a corporation), a general partner (if a partnership), or any authorized
party (if another entity).


(c)           Tenant acknowledges and agrees (and the Letter of Credit shall so
state) that the Letter of Credit shall be honored by the issuing bank without
inquiry as to the truth of the statements set forth in such draw request and
regardless of whether the Tenant disputes the content of such statement.  The
proceeds of the Letter of Credit shall constitute Landlord's sole and separate
property (and not Tenant's property or the property of Tenant's bankruptcy
estate) and Landlord may immediately upon any draw (and without additional
notice to Tenant other than the notice required under Article 17) apply or
offset the proceeds of the Letter of Credit: (i)  against any rent or other
amounts payable by Tenant under this Lease that is not paid after the expirati
on of any applicable notice and cure period; (ii) against all losses and damages
that Landlord has suffered or that Landlord reasonably estimates that it may
suffer as a result of Tenant’s failure to comply with one or more provisions of
this Lease after the expiration of any applicable notice and cure period; and
(iii) against any costs incurred by Landlord by reason of such Default
(including attorneys' fees).  Provided Tenant is not in Default under this
Lease, Landlord agrees to pay to Tenant within 60 days after the LC Expiration
Date the amount of any proceeds of the Letter of Credit received by Landlord and
not applied as allowed above; provided, that if prior to the LC Expiration Date
a voluntary petition is filed by Tenant or any guarantor, or an involuntary
petition is filed against Tenant or any guarantor of this lease by any of
Tenant's or guarantor's creditors, under the Federal Bankruptcy Code, then
Landlord shall not be obligated to make such payment in the amount of the unused
Letter of Credit proceeds until either all preference issues relating to
payments under this Lease have been resolved in such bankruptcy or
reorganization case or such bankruptcy or reorganization case has been
dismissed, in each case pursuant to a final court order not subject to appeal or
any stay pending appeal.


(d)           If, as a result of any application or use by Landlord of all or
any part of the Letter of Credit, the amount of the Letter of Credit shall be
less than the amount set forth in this Section, Tenant shall, within 5 business
days thereafter, provide Landlord with additional letter(s) of credit in an
amount equal to the deficiency (or a replacement letter of credit in the total
amount required pursuant to this Section), and any such additional (or
replacement) letter of credit shall comply with all of the provisions of this
Section, and if Tenant fails to comply with the foregoing, notwithstanding
anything to the contrary contained in this Lease, the same shall constitute
Default by Tenant, without any additional notice or cure period required to be
given by Landlord. 60; Tenant further covenants and warrants that it will
neither assign nor encumber the Letter of Credit or any part thereof and that
neither Landlord nor its successors or assigns will be bound by any such
assignment, encumbrance, attempted assignment or attempted encumbrance.


 
16

--------------------------------------------------------------------------------

 
 
(e)           Landlord may, at any time and without notice to Tenant and without
first obtaining Tenant's consent thereto, transfer all of its interest in and to
the Letter of Credit to another party, person or entity, including Landlord's
mortgagee, succeeding to Landlord’s interest in the Building and/or to have the
Letter of Credit reissued in the name of Landlord's mortgagee.  If Landlord
transfers its interest in the Building and transfers the Letter of Credit (or
any proceeds thereof then held by Landlord) in whole or in part to the
transferee, Landlord shall, without any further agreement between the parties
hereto, thereupon be released by Tenant from all liability therefor provided
such transferee has assumed in writing Landlord’s obligations under t his Lease
and provided the Letter of Credit was actually received by such transferee. The
provisions hereof shall apply to every transfer or assignment of all or any part
of the Letter of Credit to a new landlord.  In connection with any such transfer
of the Letter of Credit by Landlord, Tenant shall, at Tenant's sole cost and
expense, execute and submit to the issuer of the Letter of Credit such
applications, documents and instruments as may be necessary to effectuate such
transfer. Tenant shall be responsible for paying the issuer's transfer and
processing fees in connection with any transfer of the Letter of Credit and, if
Landlord advances any such fees (without having any obligation to do so), Tenant
shall reimburse Landlord for any such transfer or processing fees within 10 days
after Landlord's written request therefor.


(f)            If the Letter of Credit expires earlier than the LC Expiration
Date, or the issuing bank notifies Landlord that it shall not renew the Letter
of Credit, Landlord shall accept a renewal thereof or substitute letter credit
(such renewal or substitute Letter of Credit to be in effect not later than 60
days prior to the expiration thereof), irrevocable and automatically renewable
through the LC Expiration Date upon the same terms as the expiring Letter of
Credit or upon such other terms as may be acceptable to Landlord.  However, if
(i) the Letter of Credit is not timely renewed, or (ii) a substitute Letter of
Credit, complying with all of the terms and conditions of this paragraph is not
timely received, Landlord may present such Letter of Credit to the issui ng
bank, and the entire sum so obtained shall be paid to Landlord, to be held by
Landlord in accordance with Article 5 of this Lease.  Notwithstanding the
foregoing, Landlord shall be entitled to receive from Tenant all attorneys' fees
and costs incurred in connection with the review of any proposed substitute
Letter of Credit pursuant to this Section.


(g)           Notwithstanding anything to the contrary set forth in Section 5 of
the Lease, Tenant hereby waives all provisions of Law, now or hereafter in
effect, which (i) establish the time frame by which Landlord must refund a
security deposit under a lease, and/or (ii) provide that Landlord may claim from
the security deposit only those sums reasonably necessary to remedy defaults in
the payment of rent, to repair damage caused by Tenant or to clean the Premises,
it being agreed that Landlord may, in addition, claim those sums specified above
in this Section and/or those sums reasonably necessary to compensate Landlord
for any loss or damage caused by Tenant's breach of this Lease or the acts or
omission of Tenant or any other Tenant Entities, including any damages Landlord
s uffers following termination of this Lease.
 
(h)           Provided Tenant (i) is not in Default under the Lease beyond the
expiration of any applicable notice and cure period on any Reduction Date set
forth in the table below (hereinafter, each a “Reduction Date”), or (ii) has not
been in monetary Default pursuant to Section 17.01 of the Lease beyond the
expiration of any applicable notice and cure period more than twice in any
twelve (12) month period (each of (i) and (ii) a “Reduction Right Suspension
Event”), Landlord shall permit the Letter of Credit to be amended (at Tenant's
sole cost and expense) to reduce the face amount of the Letter of Credit
according to the following schedule:


Reduction Date
 
Reduction Amount
   
New Face Amount
 
1st day of the 13th month of the Term of the Lease
  $ 60,161.40     $ 240,645.60  
1st day of the 25th month of the Term of the Lease
  $ 60,161.40     $ 180,484.20  
1st day of the 37th month of the Term of the Lease
  $ 60,161.40     $ 120,322.80  
1st day of the 48th month of the Term of this Lease
  $ 60,161.40     $ 60,161.40  
1st day of the 60th  month of the Term of this Lease
  $ 31,101.40     $ 29,060.00  



In no event shall a reduction to the amount of the Letter of Credit be deemed to
have occurred absent a written amendment to the Letter of Credit by the issuing
bank.  It shall be Tenant's sole obligation to obtain such written amendment
from the issuing bank at Tenant’s sole cost and expense.  The remaining
Twenty-Nine Thousand Sixty and 00/100 Dollars ($29,060.00) (or such greater
amount if Tenant has missed a Reduction Date or a Reduction Right Termination
Event has occurred prior to the last Reduction Date) shall be held as the
Security Deposit during the Term of the Lease, including any renewals or
extensions thereof.
 
Upon the occurrence of a Reduction Right Suspension Event, then Tenant shall not
be entitled to a reduction of the Letter of Credit on such Reduction Date;
provided however that the reduction schedule shall recommence and Tenant shall
again be entitled to scheduled reductions in the Reduction Amount for the
applicable Reduction Dates unless a Reduction Right Suspension Event occurs on a
subsequent Reduction Date (and therefore misses that particular Reduction Date).
 
28.03       Option To Renew.
 
(a)           Provided this Lease is in full force and effect and Tenant is not
in Default under any of the other terms and conditions of this Lease beyond the
expiration of any applicable notice and cure period at the time of notification
or commencement of the Renewal Term (as defined below), Tenant shall have one
(1) option to renew (the “Renewal Option”) the Term of this Lease for a term of
five (5) years (the “Renewal Term”), for all or a portion of the Premises being
leased by Tenant as of the date the Renewal Term is to commence, on the same
terms and conditions set forth in this Lease, except as modified by the terms,
covenants and conditi ons as set forth below:


 
17

--------------------------------------------------------------------------------

 
 
(i)           If Tenant elects to exercise the Renewal Option, then Tenant shall
provide Landlord with written notice no earlier than the date which is three
hundred sixty-five (365) days prior to the expiration of the initial Term of
this Lease but no later than the date which is two hundred seventy (270) days
prior to the expiration of the initial Term of this Lease, time being of the
essence. Such notice shall be given in accordance with Section 21 of the
Lease.  If Tenant fails to provide such notice, Tenant shall have no further or
additional right to extend or renew the Term of this Lease.


(ii)          The Base Rent in effect at the expiration of the Term of this
Lease shall be changed to reflect 95% of the Prevailing Market (as defined in
Section 28.03(d) below) rate.  Landlord shall advise Tenant of the new Base Rent
and market terms for the Premises no later than 30 days after Tenant’s exercise
of the Renewal Option.


(iii)         If Tenant and Landlord are unable to agree on a mutually
acceptable rental rate for the Renewal Term not later than 120 days after
Tenant’s exercise of the Renewal Option, then Landlord and Tenant, within 5 days
after such date, shall each simultaneously submit to the other, in a sealed
envelope, its good faith estimate of the Prevailing Market rate for the Premises
during the Renewal Term (collectively referred to as the "Estimates").  If the
higher of such Estimates is not more than 104% of the lower of such Estimates,
then the Prevailing Market rate shall be the average of the two Estimates.  If
the Prevailing Market rate is not established by the exchange of Estimates,
then, within 7 days af ter the exchange of Estimates, (A) may withdraw in
writing Tenant’s exercise of the Renewal Option in which case this Lease shall
terminate as of the originally scheduled Termination Date, or (B) the parties
shall each appoint a real estate broker who shall be licensed in the State of
Maryland and who specializes in the field of commercial office space leasing in
the Rockville, Maryland market, has at least five (5) years of experience and is
recognized within the field as being reputable and ethical.


(iv)         Upon selection, Landlord's and Tenant's brokers shall work together
in good faith to agree upon which of the two Estimates most closely reflects the
Prevailing Market rate for the Premises.  The Estimate chosen by such brokers
shall be binding on both Landlord and Tenant.  If either Landlord or Tenant
fails to appoint a broker within the 7 day period referred to above, the broker
appointed by the other party shall be the sole broker for the purposes
hereof.  If the two brokers cannot agree upon which of the two Estimates most
closely reflects the Prevailing Market rate within 20 days after their
appointment, then, within 10 days after the expiration of such 20 day period,
the two brokers shall select a third broker meeting the aforementioned
criteria.& #160; Once the third broker (i.e., the arbitrator) has been selected
as provided for above, then, as soon thereafter as practicable but in any case
within 14 days, the arbitrator shall make his or her determination of which of
the two Estimates most closely reflects the Prevailing Market rate and such
Estimate shall be binding on both Landlord and Tenant as the Prevailing Market
rate for the Premises.  If the arbitrator believes that expert advice would
materially assist him or her, he or she may retain one or more qualified persons
to provide such expert advice.  The parties shall share equally in the costs of
the arbitrator and of any experts retained by the arbitrator.  Any fees of any
broker, counsel or experts engaged directly by Landlord or Tenant, however,
shall be borne by the party retaining such broker, counsel or expert.


(v)          If the Prevailing Market rate has not been determined by the
commencement date of the Renewal Term, Tenant shall pay Base Rent upon the terms
and conditions in effect during the last month of the initial Term until such
time as the Prevailing Market rate has been determined.  Upon such
determination, the Base Rent for the Premises shall be retroactively adjusted to
the commencement of the Renewal Term for the Premises.


(vi)         Tenant shall have the right to exercise the Renewal Option as to
less than all of the Premises so long as (A) Tenant notifies Landlord in writing
at the time of Tenant’s exercise of the Renewal Option that Tenant has elected
to reduce the square footage of the Premises and has designated which portion of
the Premises will be surrendered at the expiration of the then current Term, (B)
the portion of the Premises to which the Lease is not being renewed must be
leasable space as determined by Landlord, in Landlord’s reasonable discretion,
and (C) Tenant shall perform and pay all costs of the Tenant Alteration
necessary to separate the Premises from the portion of the Premises that Tenant
is electing to surrender to Landlord.


(b)           If Tenant is entitled to and properly exercises its Renewal
Option, Landlord shall prepare an amendment (the “Renewal Amendment”) to reflect
changes in the Base Rent, Term, Termination Date and other appropriate
terms.  Tenant shall execute and return the Renewal Amendment to Landlord within
15 days after Tenant’s receipt of same, but an otherwise valid exercise of the
Renewal Option shall be fully effective whether or not the Renewal Amendment is
executed.


(c)           The Renewal Option is not transferable; the parties hereto
acknowledge and agree that they intend that the Renewal Option shall be
“personal” to Tenant as set forth above and that in no event will any assignee
or sublessee have any rights to exercise the Renewal Option.  If the Renewal
Option is validly exercised or if Tenant fails to validly exercise the Renewal
Option, Tenant shall have no further right to extend the Term of this Lease.


(d)           For purposes of this Renewal Option, "Prevailing Market" shall
mean the arms length fair market annual rental rate per rentable square foot
under leases and renewal and expansion amendments entered into on or about the
date on which the Prevailing Market is being determined hereunder for space
comparable to the Premises in the Building and buildings comparable to the
Building which are of the same age and quality as the Building and which are
centrally located in the North Rockville, Maryland area as of the date the
Renewal Term is to commence, taking into account the specific provisions of this
Lease which will remain constant.  The determination of Prevailing Market shall
take into account and shall give equitable deductive adjustments for any
material economic differences between the terms of this Lease and any comparison
lease or amendment, such as rent abatements, brokerage fees, tenant improvement
allowances or construction costs and other concessions and the manner (including
an adjustment to the Base Year), if any, in which the landlord under any such
lease is reimbursed for operating expenses and taxes.
    
 
18

--------------------------------------------------------------------------------

 
28.04        Expansion Option.  Provided this Lease is in full force and effect
and that Tenant is not in Default under any of the other terms and conditions of
this Lease beyond the expiration of any applicable notice and cure period either
at the time of Tenant’s exercise of the Expansion Option (defined hereinafter)
or at the commencement of the term with respect to the Expansion Space (defined
hereinafter) and subject to all other written contract based options held by
tenants of the Building and Landlord's right to first offer and lease any such
space to any tenant who is then occupying or leasing such space at the time the
space becomes available for leasing and pursuant to a written contract based
option then held by such tenant, to the extent such space is available, Tenant
shall have the one-time option (the “Expansion Option”) to expand into that
certain space in the Building containing approximately Two Thousand Nine Hundred
Fifty (2,950) rentable square feet which is contiguous with the Premises and is
hereby known as Suite 420 and shown on Exhibit A-3 attached hereto (“Expansion
Space").  In the event Tenant wishes to exercise the Expansion Option, then
Tenant shall provide Landlord with written notice of Tenant’s exercise of the
Expansion Option at anytime during the period following the full execution of
this Lease by both Landlord and Tenant through December 31, 2011 (the “Expansion
Notice Period”), time being of the essence. Such notice shall be given in
accordance with Section 21 of the Lease.  If notification of the exercise of
this Expansion Option is not so given and received, the Expansion Option granted
herein shall automatically expire, and Tenant s hall have no further option to
expand into the Expansion Space pursuant to this Section 28.04; provided,
however, that Tenant’s Offer Right pursuant to Section 28.05 below shall not be
affected by the expiration of the Expansion Option.  The Base Rent payable for
and other economic terms applicable to the Expansion Space shall be at the same
Base Rent rate and upon the same economic terms (prorated as of the Expansion
Option Commencement Date as applicable) then in effect for the Premises as of
the Expansion Option Commencement Date (defined hereinafter) and shall escalate
at the same time and at the same rate as the Base Rent for the
Premises.  Landlord shall construct improvements for Expansion Space subject to
the same terms and conditions applicable to the Tenant Improvements for the
Premises.  The “Expansion Option Commencement Date” shall be the date on which
the improvements for Expansion Space are substantially complete, as adjusted due
to any delays ca used by the act or omission of Tenant.  The lease term
applicable to Expansion Space shall be coterminous with the Term for the
Premises.  In addition, Base Rent for Expansion Space shall be subject to
abatement on the same terms and conditions as provided in Section 28.01 above
prorated as of the Expansion Option Commencement Date and through the Partial
Rent Abatement Period.  Upon Tenant’s exercise of the Expansion Option pursuant
to this Paragraph, the parties shall execute an amendment to this Lease
reflecting the terms set forth herein.
   
28.05       Right of First Offer.
 
(a)           Provided there exists no Default under the terms, covenants and
conditions of this Lease continuing beyond the expiration of any applicable
notice and cure period, and subject to the other terms and conditions hereof,
Tenant shall have the recurring and continuous right of offer (the “Offer
Right”) to lease all or any leasable portion of space in the Building (as
determined by Landlord in its reasonable discretion) that becomes available for
leasing during the Lease Term and the Extended Term (“Offer Space”).  Tenant’s
Offer Right shall be exercised as follows: prior to leasing such Offer Space to
a party other than an existing tenant with a written contract based superior
right, Landlord shall advise Tenant (the “Advice& #8221;) of the terms under
which Landlord is prepared to lease such Offer Space to Tenant for the remainder
of the Term, which terms shall reflect 95% of the Prevailing Market (as defined
in Section 28.05(f) below) rate for such Offer Space as reasonably determined by
Landlord, inclusive of a new Expense Base Year with respect to the Offer Space
only and deductive adjustments being made for all applicable market concessions
and transaction expenses normally incurred by landlords of comparable office
space which are not incurred by Landlord in connection with Tenant exercising
this Offer Right.  Tenant may lease such Offer Space in its entirety only, under
such terms, by delivering written notice of exercise to Landlord (the “Notice of
Exercise”) within ten (10) business days after the date of the Advice, time
being of the essence.  Such notice shall be given in accordance with Section 21
of the Lease.


(b)           Notwithstanding the foregoing, Tenant shall have no Offer Right
with respect to the Offer Space and Landlord need not provide Tenant with an
Advice, if:  (i) a Default by Tenant exists under this Lease at the time that
Landlord would otherwise deliver an Advice; (ii) 50% or more of the Premises, is
sublet at the time Landlord would otherwise deliver an Advice (such
determination of subletting percentage shall not include client, subsidiary, and
business partner office sharing otherwise permitted under this Lease); (iii)
this Lease has been assigned prior to the date Landlord would otherwise deliver
an Advice (unless it has been assigned to a Permitted Transferee, in which case
Landlord shall be obligated to deliver the Advice); (iv) Tenant or its Permitted
Transferee is not occupying the Premises on the date Landlord would otherwise
deliver an Advice; (v) the Offer Space is not intended for the exclusive use of
Tenant or its Permitted Transferee during the Term, provided however that
client, subsidiary, and business partner office sharing otherwise permitted
under this Lease shall also be permitted in any Offer Space; or (vi) the
existing tenant in the Offer Space is interested in extending or renewing its
lease for the Offer Space pursuant to an existing written contract based right
to extend or renew its lease.


(c)           The term for the Offer Space shall commence upon the commencement
date stated in the Advice (but not earlier than 30 days from the date of the
Advice or upon the substantial completion of any tenant improvements required by
the Advice) and thereupon the Offer Space shall be considered a part of the
Premises, provided that all of the terms stated in the Advice shall govern
Tenant's leasing of such Offer Space and only to the extent that they do not
conflict with the Advice, the terms and conditions of this Lease shall apply to
such Offer Space.  Tenant shall pay Base Rent and Additional Rent for the Offer
Space in accordance with the terms and conditions of the Advice, which terms and
conditions shall reflect the Prevailing Market rate for the Offer Space as
determined in Landlord's reasonable judgment, subject to Section 28.05(a) above
and 28.05(f) below.


(d)           The Offer Space (including improvements and personalty, if any)
shall be accepted by Tenant in its condition and as-built configuration existing
on the earlier of the date Tenant takes possession of such Offer Space or as of
the date the term for such Offer Space commences, unless the Advice specifies
any work to be performed by Landlord in such Offer Space, in which case Landlord
shall perform such work in such Offer Space.  If Landlord is delayed delivering
possession of the Offer Space due to the holdover or unlawful possession of such
space by any party, Landlord shall use reasonable efforts to obtain possession
of the space, and the commencement of the term for such Offer Space shall be
postponed until the date Landlord delivers possession of such Offe r Space to
Tenant free from occupancy by any party.


(e)           The rights of Tenant hereunder with respect to the Offer Space
shall terminate on the earlier to occur of:  (i) twenty-four (24) calendar
months prior to the expiration of the Term of this Lease (as the same may be
extended pursuant to Section 28.03 above); (ii) the date Landlord would have
provided Tenant written notice of the Offer Right as described herein above if
Tenant had not been in violation of one or more of the conditions set forth in
subparagraph (b) above; and (iii) Tenant's failure to exercise its Offer Right
within the ten (10) business day period provided in subparagraph (a) above.  If
Tenant does not give Landlord written notice of its election to lease such Offer
Space within the ten (10) business day period provided in subparagraph (a) above
or if Landlord is not required to provide Tenant with notice for any other
reason set forth in this subparagraph (e), Landlord shall thereafter be free to
lease such Offer Space to any third party on any terms and conditions that
Landlord shall select, with no further obligation to Tenant, except as may
otherwise be expressly set forth in this Lease.  In the event that Landlord
leases Offer Space to a third party after Tenant declines to lease such space as
provided in this Section 28.05, the terms of this Section 28.05 shall again be
applicable to such space at such time as the Offer Space again becomes available
for leasing following the expiration of the lease for such Offer Space to a
third party tenant.
 
19

--------------------------------------------------------------------------------

 
   
(f)           For purposes of this Offer Right, “Prevailing Market” shall mean
the annual rental rate per square foot for space comparable to the Offer Space
in the Building and office buildings comparable to the Building which are of the
same age and quality as the Building and which are centrally located in the
North Rockville, Maryland area under leases and renewal and expansion amendments
being entered into at or about the time that Prevailing Market is being
determined, giving appropriate consideration to tenant concessions, brokerage
commissions, tenant improvement allowances, existing improvements in the space
in question, and the method of allocating operating expenses and
taxes.  Notwithstanding the fo regoing, space leased under any of the following
circumstances shall not be considered to be comparable for purposes hereof:  (i)
the lease term is for less than the lease term of the Offer Space, (ii) the
space is encumbered by the option rights of another tenant, or (iii) the space
has a lack of exterior or atrium windows and/or an awkward or unusual shape or
configuration.  The foregoing is not intended to be an exclusive list of space
that will not be considered to be comparable.
 
(g)           The Offer Right is not transferable; the parties hereto
acknowledge and agree that they intend that the Offer Right shall be “personal”
to Tenant as set forth above and that in no event will any assignee or sublessee
have any rights to exercise the Offer Right, other than a Permitted Transferee
to whom this Lease has been assigned.


(h)           Upon determination of the terms applicable to the Offer Space, the
parties shall promptly execute an amendment to this Lease stating the terms so
determined.
 
28.06       Termination Option.    Provided that Tenant is not in Default under
any of the other terms and conditions of this Lease beyond the expiration of any
applicable notice and cure period at the time of Tenant's exercise of the
Termination Option (defined hereinafter) or as of the Early Termination Date
(defined hereinafter), Tenant shall have the one-time option to terminate this
Lease (the “Termination Option”) effective on the last day of the thirty-sixth
(36th) full calendar month of the initial Term of this Lease (the "Early
Termination Date").  Tenant shall provide to Landlord on a date which is prior
to the Early Termination Date by at least six (6) months (the "Notice Date"), a
written notice of the exercise of the Termination Option, time being of the
essence. Such notice shall be given in accordance with Section 21 of the
Lease.  If notification of the exercise of the Termination Option is not so
given and received, the Termination Option granted hereunder shall automatically
expire.  As a condition to the effectiveness of this Termination Option, Tenant
shall pay to Landlord on the Early Termination Date an amount equal to (i) one
hundred percent (100%) of all unamortized Tenant Improvement costs and lease
commissions incurred by Landlord in connection with the Lease (amortized on a
straight line basis over the initial Term) as detailed by Landlord in a written
statement, and (ii) One Hundred Twenty-Five Thousand Three Hundred Thirty-Five
and 00/100 Dollars ($125,335.00) (i.e., five (5) months of the Abated Rent)
(collectively, the “Termination Payment”).  The Terminatio n Payment is in
addition to payment by the Tenant of all other amounts payable by Tenant to
Landlord pursuant to the Lease prior to the Early Termination Date (which such
amounts shall be prorated for any period which is less than a calendar month, if
applicable).  Tenant may request in writing from Landlord the amount of the
Tenant Improvement costs at any time on or after the sixtieth (60th) day of the
Term.
 
28.07       Moving Allowance.  In addition to the Tenant Improvements, Landlord
shall provide an allowance of up to Three Dollars ($3.00) per rentable square
foot of space in the Premises (i.e., 11,141 rentable square feet multiplied by
$3.00 = $33,423.00) (the “Moving Allowance”), to reimburse Tenant for Tenant’s
reasonable, actual documented third party costs of relocating to the Premises as
well as telephone and data cabling and wiring in the Premises (the “Moving
Costs”) or upon the timely receipt of invoices for work which is done as part of
the Moving Allowance, Tenant will submit receipts and invoices from third
parties and any other evidence Landlord may reasonably request to justify such a
disbursement, which will be paid directly to the third party from whom the
invoice was generated, excluding any late fees which may be incurred due to
Tenant’s failure to timely submit invoices to Landlord, which late fees, if any,
shall be Tenant’s responsibility to pay and shall not be paid from the Moving
Allowance.  Tenant shall not be entitled to such a reimbursement if Tenant is in
Default under the Lease beyond the expiration of any applicable notice and cure
period at the time of Tenant’s request for reimbursement under the Moving
Allowance.  Tenant’s written request for reimbursement, or for Landlord’s
payment directly to third parties, as the case may be, accompanied by invoices
and such other documentation reasonably requested by Landlord of its eligible
Moving Costs from the Moving Allowance must be submitted to Landlord prior to
one hundred twenty (120) days following the Commencement Date, or Landlord sha
ll have no further obligation to make such a reimbursement hereunder. Tenant’s
Moving Costs in excess of the Moving Allowance shall paid by Tenant from another
source of funds.  In the event Tenant’s Moving Costs are less than the Moving
Allowance, the unused portion of the Moving Allowance shall not be paid or
refunded to Tenant or available to Tenant as a credit against any of Tenant’s
obligations under the Lease.
 
28.08       Tenant’s Signage.  Landlord shall provide and install, at Landlord’s
sole cost and expense, the initial suite entry signage for the Premises at the
main entrance for the Premises.  Such signage shall consist of Building standard
materials and shall comply with current Building specifications. Any additional
signage required by Tenant as well as any changes in the Building standard
graphics at the door to the Premises following its initial installation by
Landlord shall be subject to Landlord’s prior written approval and at Tenant's
sole cost and expense.
 
[SIGNATURE PAGE TO FOLLOW]
 
 
20

--------------------------------------------------------------------------------

 
Submission of this Lease for examination and signature by Tenant is not an offer
to lease and does not create a reservation or option to lease.  This Lease will
become effective and binding only upon full execution and delivery by both
Tenant and Landlord.  THIS LEASE, WHETHER OR NOT EXECUTED BY TENANT, IS SUBJECT
TO ACCEPTANCE BY LANDLORD, ACTING BY ITSELF OR BY ITS AGENT BY THE SIGNATURE ON
THIS LEASE OF ITS SENIOR VICE PRESIDENT, ASSISTANT VICE PRESIDENT OR REGIONAL
MANAGER AND DELIVERY OF AN ORIGINAL OF SUCH SIGNATURE TO TENANT.
 
Landlord and Tenant have executed this Lease as of the day and year first above
written.


LANDLORD:
 
PS BUSINESS PARKS, L.P.,
a California limited partnership
 
By:
PS Business Parks, Inc.
Its:
General Partner
       
By:
/s/ Eugene R. Uhlman
   
Eugene R. Uhlman
   
Regional Manager               12/23/10
 
TENANT:
 
MICROMET, INC.,
a Delaware corporation
   
By:
/s/ Matthias Alder
   
Name:
Matthias Alder
   
Title:
SVP, GC & Secretary
   
By:
/s/ Barclay A. Phillips
   
Name:
Barclay A. Phillips
   
Title:
SVP, CFO
   
Tax ID Number (SSN or FEIN):

   

 
21

--------------------------------------------------------------------------------

 
  
EXHIBIT A-1
 
PREMISES


This Exhibit is attached to and made a part of the Lease by and between PS
BUSINESS PARKS, L.P. (“Landlord”) and MICROMET, INC. (“Tenant”) for space in the
Building located at 9201 Corporate Boulevard, Rockville, Maryland.


MICROMET PREMISES – 11,141 SQUARE FEET AT SUITE 400 AS SHOWN BELOW


[map1.jpg]
 
 
A-1-1

--------------------------------------------------------------------------------

 
 
EXHIBIT A-2
 
BUILDING, PROJECT AND PROPERTY


This Exhibit is attached to and made a part of the Lease by and between PS
BUSINESS PARKS, L.P. (“Landlord”) and MICROMET, INC. (“Tenant”) for space in the
Building located at 9201 Corporate Boulevard, Rockville, Maryland.


[map2.jpg]
 
 
A-2-1

--------------------------------------------------------------------------------

 
 
EXHIBIT A-3
 
EXPANSION SPACE


This Exhibit is attached to and made a part of the Lease by and between PS
BUSINESS PARKS, L.P. (“Landlord”) and MICROMET, INC. (“Tenant”) for space in the
Building located at 9201 Corporate Boulevard, Rockville, Maryland.


[map3.jpg]
 
 
A-3-1

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
TENANT IMPROVEMENT AGREEMENT


This Exhibit is attached to and made a part of the Lease by and between PS
BUSINESS PARKS, L.P. (“Landlord”) and MICROMET, INC. (“Tenant”) for space in the
Building located at 9201 Corporate Boulevard, Rockville, Maryland.


1.           Landlord shall construct the initial tenant improvements in the
Premises pursuant to the approved space plan prepared by Jonathan Nehmer +
Associates, Inc. dated December 20, 2010 and attached hereto as Schedule 1 (the
“Space Plan”).  The improvements to be performed by Landlord in accordance with
the Space Plan and the Plans (defined hereinafter) are hereinafter referred to
as the “Tenant Improvements”.  It is agreed that the architectural services, all
Building permits, and the construction of the Tenant Improvements will be
completed at Landlord’s sole cost and expense (subject to the terms of this
Section 1).  All construction materials used, other than the reuse of any
existing materials on the 4th floor of the Building, shall be new and Building
standard.  Landlord reserves the right to approve any space planner, architect
or engineer if employed by Tenant, which approval shall not be unreasonably
withheld, conditioned or delayed.  Based on the approved Space Plan, Landlord
shall prepare and submit to Tenant for approval detailed plans, specifications
and working drawings (the "Plans") for the construction of the Tenant
Improvements.   As used herein, the term "Tenant Improvements" shall include all
non-base building work to be done in the Premises pursuant to the Plans,
including, but not limited to: demolition work, partitioning, doors, ceiling,
floor coverings, wall finish es (including paint and wall coverings), window
coverings, electrical (excluding the cost of computer cabling, Tenant’s
telephone system and wiring, and any other special electrical or wiring
dedicated to the Tenant’s operations or business), plumbing, heating,
ventilating and air conditioning, fire protection, cabinets and other
millwork.  Landlord shall submit the Plans to Tenant for approval within a
reasonable period of time following the full execution of the Lease. Within ten
(10) business days after receipt by Tenant of the Plans, Tenant (i) shall give
its written approval with respect thereto, or (ii) shall notify Landlord in
writing of its disapproval and state with specificity the grounds for such
disapproval and the revisions or modifications necessary in order for Tenant to
give its approval.  Within five (5) business days following Landlord's receipt
of Tenant's disapproval, Landlord shall submit to Tenant for approval the
requested revisions or modifications. 0; Within five (5) business days
following receipt by Tenant of such revisions or modifications, Tenant shall
give its written approval with respect thereto or shall request other revisions
or modifications therein, and any time delay incurred in the approval of the
Plans from the date of this second notice of disapproval shall constitute Tenant
Delay (defined in Section 4 below), unless such further disapproval by Tenant
results from Landlord’s failure to address previously requested revisions or
modifications, if the same are commercially reasonable, comply with Law and meet
the other requirements of this Exhibit B and Landlord has not notified Tenant of
its disapproval of Tenant’s requested revisions or modifications and reasons
therefor.
 
           Following final approval of the Plans by Landlord and Tenant, if
Tenant shall request any revisions to the Plans, Tenant shall have such
revisions prepared, subject to Landlord’s approval and at Tenant's sole cost and
expense, plus any applicable state sales or use tax thereon, upon demand and any
time delays incurred due to Tenant’s revisions shall be Tenant Delay (defined in
Section 4 below).  Promptly upon completion of the revisions, Landlord shall
notify Tenant in writing of the increased cost in the Tenant Improvements, if
any, resulting from such revisions to the Plans.  Tenant, within two (2)
business days, shall notify Landlord in writing whether it desires to proceed
with such revisions.  In the absence of such written authorization, Landlord
shall have the option to continue work on the Premises disregarding the
requested revision.  Tenant shall be responsible for any delay in completion of
the Tenant Improvements resulting from any revision to the Plans after final
approval.  If such revisions result in an increase in the cost of Tenant
Improvements, such increased costs, plus any applicable state sales or use tax
thereon, shall be payable by Tenant upon demand.  Notwithstanding anything
herein to the contrary, all revisions to the Plans shall be subject to the
approval of Landlord, not to be unreasonably withheld, conditioned or delayed.
 
2.           Landlord shall enter into a direct contract for the Tenant
Improvements with a general contractor selected by Landlord.  In addition,
Landlord shall have the right to select and/or approve of any subcontractors
used in connection with the Tenant Improvements.  The Tenant Improvements shall
be constructed in a good and workmanlike manner and in compliance with all Laws
in effect as of the Commencement Date.  Landlord's supervision or performance of
any work for or on behalf of Tenant shall not be deemed a representation by
Landlord that the improvements constructed in accordance with the Plans and any
revisions thereto will be adequate for Tenant's use, it being agreed that Tenant
shall be responsible for all elements of the design of the P lans and any
changes thereto (including, without limitation, compliance with law,
functionality of design, the structural integrity of the design, the
configuration of the Premises and the placement of Tenant’s furniture,
appliances and equipment).
 
3.           If any work is to be performed on the Premises by Tenant or
Tenant’s contractor or agents, (a) such work shall proceed upon Landlord’s
written approval of Tenant’s contractor, public liability and property damage
insurance carried by Tenant’s contractor, and detailed plans and specifications
for such work shall be at Tenant’s sole cost and expense, and shall further be
subject to the provisions of Article 9 of the Lease, (b) all work by Tenant or
Tenant’s contractor or agents shall be scheduled through Landlord, (c) Tenant or
Tenant’s contractor or agents shall arrange for necessary utility, hoisting and
elevator service with Landlord’s contractor and shall pay all charges for such
services, and (d) all work shall be done in conformity with a valid building
permit when required, a copy of which shall be furnished to Landlord before such
work is commenced, and in any case, all such work shall be performed in
accordance with all applicable Laws.  Notwithstanding any failure by Landlord to
object to any such work, Landlord shall have no responsibility for Tenant’s
failure to comply with all applicable Laws.  Tenant’s entry to the Premises for
any purpose, including, without limitation, inspection or performance of
construction by Tenant’s contractor or agents shall be subject to the terms of
Section 1.03 of the Lease.  Tenant shall promptly reimburse Landlord upon demand
for any reasonable expense actually incurred by the Landlord by reason of faulty
work done by Tenant or its contractors or by reason of any delays caused by such
work, or by reason of inadequate clean-up.
 
4.            Landlord shall deliver the Premises to Tenant with the Tenant
Improvements Substantially Complete.  The Tenant Improvements shall be deemed to
be “Substantially Complete” on the date that (i) all Tenant Improvements have
been performed, other than any details of construction, mechanical adjustment or
any other similar matter, the non-completion of which does not materially
interfere with Tenant’s use of the Premises, and (ii) a final building approval
from Montgomery County; provided, however, if Landlord is delayed in obtaining
governmental approval of the Premises and the Tenant Improvements because Tenant
has not installed its systems furniture or because of any other act or omissio n
which is within the control of Tenant, then any such failure on the part of
Tenant shall be considered to be a Tenant Delay (defined hereinafter) for
purposes of this Work Letter Agreement.  No delay in the installation of
Tenant’s furniture, fixtures and equipment (including Tenant’s cabling and
wiring), shall delay the Commencement Date or the determination of Substantial
Completion.   However, the parties hereby agree that if Landlord is delayed in
the performance of the Tenant Improvements as a result of any act or omission of
Tenant or any Tenant Entity (a “Tenant Delay”), including without limitation a
delay as a result of (a) Tenant’s failure to agree to plans and specifications
and/or construction cost estimates or bids within the time frames specified
above (or, if no time frame is specified, then within three (3) business days),
(b) Tenant’s request for materials, finishes or insta llations with long lead
times (provided that Landlord has provided Tenant with notice of any such
long-lead times), (c) Tenant’s change in any plans or specifications after final
approval, or (d) performance or completion by a party employed by Tenant, then
the Tenant Improvements shall be deemed to be Substantially Complete on the date
that Landlord could reasonably have been expected to Substantially Complete the
Tenant Improvements absent any Tenant Delay and such date shall be deemed to be
the actual Commencement Date of the Lease.  Landlord shall keep Tenant apprised
of the course of construction and shall provide Tenant with ten (10) days prior
written notice of the estimate date of Substantial Completion.
 
B-1

--------------------------------------------------------------------------------

 
 
5.           Landlord shall pass on to Tenant the benefit of any contractor’s or
manufacturer’s warranties given to Landlord in connection with the Tenant
Improvements.  In addition, Landlord shall warrant the Tenant Improvements (the
“Construction Warranty”) for a period of one (1) year following the Commencement
Date (the “Warranty Period”).  If any portion of the Tenant Improvements is
found to be defective or deficient during the Warranty Period, Tenant shall
notify Landlord in writing regarding such defective or deficient item and
Landlord shall, at Landlord’s sole cost and expense, repair or replace such
item; provided, any such obligation of Landlord to warranty the Tenant
Improvements may be satisfied by warranti es received from manufacturers or
contractors, if any, and provided further, that if the repair or replacement is
necessitated by the act or omission of Tenant, then Tenant shall bear the cost
of such repair or replacement.  From and after the expiration of the Warranty
Period, Tenant shall be obligated to repair, replace and maintain the Tenant
Improvements as required by the Lease.


6.           Subject to Landlord completion of the Tenant Improvements in
accordance with this Exhibit B, Tenant accepts the Premises in its “as-is”
condition and acknowledges that Landlord has no obligation to make any changes
or improvements to the Premises or to pay any costs expended or to be expended
in connection with any such changes or improvements, other than the Tenant
Improvements specified in Section 1 of this Exhibit B and Landlord’s ongoing
repair and maintenance obligation expressly provided in the Lease and the
Construction Warranty during the Warranty Period.


7.           This Exhibit B shall not be deemed applicable to any additional
space added to the Premises at any time or from time to time, whether by any
options under the Lease or otherwise, or to any portion of the original Premises
or any additions to the Premises in the event of a renewal or extension of the
original Term of the Lease, whether by any options under the Lease or otherwise,
unless expressly so provided in the Lease or any amendment or supplement to the
Lease.  Tenant shall not perform any work in the Premises (including, without
limitation, cabling, wiring, fixturization, painting, carpeting, replacements or
repairs) except in accordance with Article 9 of the Lease.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
B-2

--------------------------------------------------------------------------------

 
 
SCHEDULE 1 TO EXHIBIT B


APPROVED PLANS
 
[map4.jpg]
 
B-3

--------------------------------------------------------------------------------

 


EXHIBIT C


RULES AND REGULATIONS


This Exhibit is attached to and made a part of the Lease by and between PS
BUSINESS PARKS, L.P. (“Landlord”) and MICROMET, INC. (“Tenant”) for space in the
Building located at 9201 Corporate Boulevard, Rockville, Maryland.


Landlord reserves the right to make such other and reasonable rules and
regulations as in its judgment may from time to time be needed for safety and
security, for care and cleanliness of the Building and the Project and for the
preservation of good order therein.  Tenant agrees to abide by all such Rules
and Regulations herein stated and any additional rules and regulations which are
adopted of which Tenant has prior written notice.  In the event of any conflict
between the Rules and Regulations and the terms and provisions of the Lease, the
terms and provisions of the Lease shall prevail.


1.
Driveways, sidewalks, halls, passages, exits, entrances, elevators, escalators
and stairways shall not be obstructed by tenants or used by tenants for any
purpose other than for ingress to and egress from their respective
premises.  The driveways, sidewalks, halls, passages, exits, entrances,
elevators and stairways are not for the use of the general public and Landlord
shall in all cases retain the right to control and prevent access thereto by all
persons whose presence, in the judgment of Landlord, shall be prejudicial to the
safety, character, reputation and interests of the Building, the Property and
its tenants, provided that nothing herein contained shall be construed to
prevent such access to persons with whom any tenant normally deals in the
ordinary course of such tenant’s business unless such persons are engaged in
illegal activities.  No tenant, and no employees or invitees of any tenant,
shall go upon the roof of any Building, except as authorized by Landlord.

 
2.
No signs, advertisements or notices shall be painted or affixed to windows,
doors or other parts of the Building, except those of such color, size, style
and in such places as are first approved in writing by Landlord.  All tenant
identification and suite numbers at the entrance to the Premises shall be
installed by Landlord, at Tenant’s cost and expense, using the standard graphics
for the Building. Landlord shall have the right to remove any such sign,
placard, banner, picture, name, advertisement, or notice without notice to and
at the expense of Tenant, which were installed or displayed in violation of this
rule.  All approved signs or lettering on doors and walls shall be printed,
painted, affixed or inscribed at the expense of Tenant by a person or vendor
approved by Landlord and shall be removed by Tenant at the time of vacancy at
Tenant’s expense. Except in connection with the hanging of lightweight pictures
and wall decorations, no nails, hooks or screws shall be inserted into any part
of the Premises or Building except by the Building maintenance personnel without
Landlord’s prior approval.

 
3.
The directory of the Building or Property, if any, will be provided exclusively
for the display of the name and location of tenants only and Landlord reserves
the right to charge for the use thereof and to exclude any other names
therefrom.

 
4.
No curtains, draperies, blinds, shutters, shades, screens or other coverings,
awnings, hangings or decorations shall be attached to, hung or placed in, or
used in connection with, any window or door on the Premises without the prior
written consent of Landlord.  In any event with the prior written consent of
Landlord, all such items shall be installed inboard of Landlord’s standard
window covering and shall in no way be visible from the exterior of the
Building.  All electrical ceiling fixtures hung in offices or spaces along the
perimeter of the Building must be fluorescent or of a quality, type, design, and
bulb color approved by Landlord.  No articles shall be placed or kept on the
window sills so as to be visible from the exterior of the Building.  No articles
shall be placed against glass partitions or doors which Landlord considers
unsightly from outside Tenant ’s Premises.

 
5.
Each tenant shall be responsible for all persons for whom it allows to enter the
Building or the Property and shall be liable to Landlord for all acts of such
persons, subject to the provisions of the Lease. Landlord and its agents shall
not be liable for damages for any error concerning the admission to, or
exclusion from, the Building or the Property of any person.  During the
continuance of any invasion, mob, riot, public excitement or other circumstance
rendering such action advisable in Landlord’s opinion, Landlord reserves the
right (but shall not be obligated) to prevent access to the Building and the
Property during the continuance of that event by any means it considers
appropriate for the safety of tenants and protection of the Building, property
in the Building and the Property.

 
6.
Tenant shall not alter any lock or access device or install a new or additional
lock or access device or bolt on any door of its Premises, without the prior
written consent of Landlord.  If Landlord shall give its consent, Tenant shall
in each case furnish Landlord with a key for any such lock.  Tenant, upon the
termination of its tenancy, shall deliver to Landlord the keys for all doors
which have been furnished to Tenant, and in the event of loss of any keys so
furnished, shall pay Landlord therefor.

 
7.
The restrooms, toilets, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown into them.  The expense
of any breakage, stoppage, or damage resulting from violation of this rule shall
be borne by the tenant who, or whose employees or invitees, shall have caused
the breakage, stoppage, or damage.

 
8.
Tenant shall not use or keep in or on the Premises, the Building or the Property
any kerosene, gasoline, or inflammable or combustible fluid or material except
in strict accordance with the terms of the Lease.  Tenant shall not use, keep or
permit to be used or kept in its Premises any foul or noxious gas or
substance.  Tenant shall not allow the Premises to be occupied or used in a
manner offensive or objectionable to Landlord or other occupants of the Building
by reason of noise, odors and/or vibrations or interfere in any way with other
tenants or those having business therein. No animals, except those assisting
handicapped persons, shall be brought onto the Property or kept in or about the
Premises.

 
9.
Except with the prior written consent of Landlord, Tenant shall not sell, or
permit the sale, at retail, of newspapers, magazines, periodicals, theater
tickets or any other goods or merchandise in or on the Premises, nor shall
Tenant carry on, or permit or allow any employee or other person to carry on,
the business of stenography, typewriting or any similar business in or from the
Premises for the service or accommodation of occupants of any other portion of
the Building, or the business of a public barber shop, beauty parlor, nor shall
the Premises be used for any illegal, improper, immoral or objectionable
purpose, or any business or activity other than that specifically provided for
in such Tenant’s Lease.  Tenant shall not accept hairstyling, barbering,
shoeshine, nail, massage or similar services in the Premises or common areas
except as authorized by Landlord.

 
C-1

--------------------------------------------------------------------------------

 
10.
If Tenant requires telegraphic, telephonic, telecommunications, data processing,
burglar alarm or similar services, it shall first obtain, and comply with,
Landlord’s instructions in their installation.  The cost of purchasing,
installation and maintenance of such services shall be borne solely by
Tenant.  Landlord will direct electricians as to where and how telephone,
telegraph and electrical wires are to be introduced or installed.  No boring or
cutting for wires will be allowed without the prior written consent of
Landlord.  The location of burglar alarms, telephones, call boxes and other
office equipment affixed to the Premises shall be subject to the prior written
approval of Landlord.

 
11.
Tenant shall not install any radio or television antenna, satellite dish,
loudspeaker or any other device on the exterior walls or the roof of the
Building, without Landlord’s consent.  Tenant shall not interfere with radio or
television broadcasting or reception from or in the Building, the Property or
elsewhere.

 
12.
Tenant shall not lay linoleum, tile, carpet or any other floor covering so that
the same shall be affixed to the floor of its Premises in any manner except as
approved in writing by Landlord.  Tenant shall not place a load upon any floor
of its Premises which exceeds the load per square foot which such floor was
designed to carry or which is allowed by law.

 
13.
Tenant shall not operate or permit to be operated a coin or token operated
vending machine or similar device (including, without limitation, telephones,
lockers, toilets, scales, amusement devices and machines for sale of beverages,
foods, candy, cigarettes and other goods), except for machines for the exclusive
use of Tenant’s employees and invitees. Bicycles and other vehicles are not
permitted inside the Building or on the walkways outside the Building, except in
areas designated by Landlord.

 
14.
Business machines and mechanical equipment belonging to Tenant which cause noise
or vibration that may be transmitted to the structure of the Building or to any
space therein to such a degree as to be objectionable to Landlord or to any
tenants in the Building shall be placed and maintained by Tenant, at Tenant’s
expense, on vibration eliminators or other devices sufficient to eliminate noise
or vibration.  The persons employed to move such equipment in or out of the
Building must be acceptable to Landlord. Tenant shall not install, operate or
maintain in the Premises or in any other area of the Building, electrical
equipment that would overload the electrical system beyond its capacity for
proper, efficient and safe operation as determined solely by Landlord.  Tenant
shall not furnish cooling or heating to the Prem ises, including, without
limitation, the use of electric or gas heating devices, without Landlord’s prior
written consent.  Tenant shall not use more than its proportionate share of
telephone lines and other telecommunication facilities available to service the
Building.

 
15.
Each tenant shall store all its trash and garbage within the interior of the
Premises or as otherwise directed by Landlord from time to time.  Tenant shall
not place in the trash boxes or receptacles any personal trash or any material
that may not or cannot be disposed of in the ordinary and customary manner of
removing and disposing of trash and garbage in the city, without violation of
any law or ordinance governing such disposal.

 
16.
Canvassing, soliciting, distribution of handbills or any other written material
and peddling in the Building and the Property are prohibited and each tenant
shall cooperate to prevent the same.  No tenant shall make room-to-room
solicitation of business from other tenants in the Building or the Property,
without the written consent of Landlord.

 
17.
Landlord shall have the right, exercisable without notice and without liability
to any tenant, to change the name and address of the Building and the
Property.  Without the prior written consent of Landlord, Tenant shall not use
the name of the Building, Project or the Property or any photograph or other
likeness of the Building, Project or the Property in connection with, or in
promoting or advertising, Tenant’s business except that Tenant may include the
Building’s, Project’s or Property’s name in Tenant’s address.

 
18.
Landlord may from time to time adopt systems and procedures for the security and
safety of the Building and Property, its occupants, entry, use and
contents.  Tenant, its agents, employees, contractors, guests and invitees shall
comply with Landlord’s systems and procedures. Tenant shall comply with all
safety, fire protection and evacuation procedures and regulations established by
any governmental agency.  Tenant assumes any and all responsibility for
protecting its Premises from theft, robbery and pilferage, which includes
keeping doors locked and other means of entry to the Premises closed.

 
19.
No Tenant is allowed to unload, unpack, pack or in any way manipulate any
products, materials or goods in the common areas of the Property including the
parking and driveway areas of the Property.  Movement in or out of the Building
of furniture or office equipment, or dispatch or receipt by Tenant of
merchandise or materials requiring the use of elevators, stairways, lobby areas
or loading dock areas, shall be restricted to hours reasonably designated by
Landlord.  Tenant shall obtain Landlord’s prior approval by providing a detailed
listing of the activity, which approval shall not be unreasonably withheld.  If
approved by Landlord, the activity shall be under the supervision of Landlord
and performed in the manner required by Landlord.  Tenant shall assume all risk
for damage to articles moved and injury to any persons resulting from the
activity.  If eq uipment, property, or personnel of Landlord or of any other
party is damaged or injured as a result of or in connection with the activity,
Tenant shall be solely liable for any resulting damage, loss or injury.  Tenant
shall not make deliveries to or from the Premises in a manner that might
interfere with the use by any other tenant of its premises or of the Common
Areas, any pedestrian use, or any use which is inconsistent with good business
practice.

 
20.
Smoking of any kind is strictly prohibited, at all times, at any location on the
Property, except in the designated smoking area which is located at the OUTSIDE
PERIMETER OF THE BUILDING ONLY.  Landlord may relocate the designated smoking
area at its sole discretion, at any time during the Term of this Lease.

 
Tenant shall be responsible for the observance of all of the foregoing Rules and
Regulations and the Parking Rules and Regulations set forth below by Tenant’s
employees, agents, clients, customers, invitees and guests. These Rules and
Regulations are in addition to, and shall not be construed to in any way modify,
alter or amend, in whole or in part, the terms, covenants, agreements and
conditions of any lease of any premises in the Property. Landlord may waive any
one or more of these Rules and Regulations for the benefit of any particular
tenant or tenants, but no such waiver by Landlord shall be construed as a waiver
of such Rules and Regulations in favor of any other tenant or tenants, nor
prevent Landlord from thereafter enforcing any such Rules and Regulations
against any or all tenants of the Building.
 
C-2

--------------------------------------------------------------------------------

 
 
PARKING RULES AND REGULATIONS


1.
Cars must be parked entirely within painted stall lines.



2.
All directional signs and arrows must be observed.



3.
All posted speed limits for the parking areas shall be observed. If no speed
limit is posted for an area, the speed limit shall be five (5) miles per hour.



4.
Parking is prohibited:




 
(a)
in areas not striped for parking;

 
(b)
in aisles;

 
(c)
where “no parking” signs are posted;

 
(d)
on ramps;

 
(e)
in cross hatched areas; and

 
(f)
in such other areas as may be designated by Landlord.



5.
Handicap and visitor stalls shall be used only by handicapped persons or
visitors, as applicable.



6.
Parking stickers or any other device or form of identification supplied by
Landlord from time to time (if any) shall remain the property of Landlord.  Such
parking identification device must be displayed as requested and may not be
mutilated in any manner.  The serial number of the parking identification device
may not be obliterated. Devices are not transferable and any device may not be
obliterated. Devices are not transferable and any device in possession of any
unauthorized holder will be void.  There will be a replacement charge payable by
the parker and such parker’s appropriate tenant equal to the amount posted from
time to time by Landlord for loss of any magnetic parking card or any parking
sticker.



7.
Every parker is required to park and lock his or her own car.  All
responsibility for damage to cars or persons is assumed by the parker.



8.
Loss or theft of parking identification devices must be reported to Landlord,
and a report of such loss or theft must be filed by the parker at that time. Any
parking identification devices reported lost or stolen found on any unauthorized
car will be confiscated and the illegal holder will be subject to prosecution.
Lost or stolen devices found by the parker must be reported to Landlord
immediately to avoid confusion.



9.
Parking spaces are for the express purpose of parking one automobile per
space.  Washing, waxing, cleaning, or servicing of any vehicle by the parker
and/or such person’s agents is prohibited.  The parking areas shall not be used
for overnight or other storage for vehicles of any type.



10.
Landlord reserves the right to refuse the issuance of parking identification or
access devices to any tenant and/or such tenant’s employees, agents, visitors or
representatives who willfully refuse to comply with the Parking Rules and
Regulations and/or all applicable governmental ordinances, laws, or agreements.



11.
Tenant shall acquaint its employees, agents, visitors or representatives with
the Parking Rules and Regulations, as they may be in effect from time to time.



12.
[Intentionally omitted]



13.
[Intentionally omitted]



14.
Vehicles parked in public parking areas will be no larger than full-sized
passenger automobiles or standard pick-up trucks.  Landlord reserves the right,
without notice to Tenant, to tow away at Tenant’s sole cost and expense any
vehicles parked in any parking area for any continuous period of 24 hours or
more, or earlier if Landlord, in its sole discretion, determines such parking to
be a hazard or inconvenience to other tenants or Landlord, or violates any rules
or regulations or posted notices related to parking.  Landlord shall not be
responsible for enforcing Tenant’s parking rights against third parties.  From
time to time, Landlord reserves the right, upon written notice to Tenant, to
change the location, the availability and nature of parking spaces, establish
reasonable time limits on parking, and, on an equitable basis, to assign
specific spaces with or without charge to Tenant as Additional Rent.



15.
Tenant shall at all times comply with all applicable Laws (as defined in the
Lease) respecting the use of the parking facility serving the Building.



16.
LANDLORD SHALL NOT BE LIABLE FOR ANY LOSS, INJURY OR DAMAGE TO PERSONS USING THE
PARKING FACILITY OR AUTOMOBILES OR OTHER PROPERTY THEREIN, IT BEING AGREED THAT,
TO THE FULLEST EXTENT PERMITTED BY LAW, THE USE OF THE SPACES SHALL BE AT THE
SOLE RISK OF TENANT AND ITS EMPLOYEES.  WITHOUT LIMITING THE FOREGOING, TENANT
HEREBY VOLUNTARILY RELEASES, DISCHARGES, WAIVES AND RELINQUISHES ANY AND ALL
ACTIONS OR CAUSES OF ACTION FOR PERSONAL INJURY OR PROPERTY DAMAGE OCCURRING TO
TENANT ARISING AS A RESULT OF PARKING IN THE PARKING FACILITY, OR ANY ACTIVITIES
INCIDENTAL THERETO, WHEREVER OR HOWEVER THE SAME MAY OCCUR, AND FURTHER AGREES
THAT TENANT WILL NOT PROSECUTE ANY CLAIM FOR PERSONAL INJURY OR PROPERTY DAMAGE
AGAINST LANDLORD OR ANY OF THE LANDLORD RELATED PARTIES FOR ANY SAID CAUSES OF
ACTION.  IN ALL EVENTS, TENANT AGREES TO LOOK FIRST TO ITS INSURANCE CARRIER AND
TO REQUIRE THAT TENANT'S EMPLOYEES LOOK FIRST TO THEIR RESPECTIVE INSURANCE
CARRIERS FOR PAYMENT OF ANY LOSSES SUSTAINED IN CONNECTION WITH ANY USE OF THE
PARKING FACILITY.  TENANT HEREBY WAIVES ON BEHALF OF ITS INSURANCE CARRIERS ALL
RIGHTS OF SUBROGATION AGAINST LANDLORD OR LANDLORD RELATED PARTIES.

 
 
C-3

--------------------------------------------------------------------------------

 
17.
Landlord hereby reserves the right to enter into a management agreement or lease
with another entity for the operation of the Parking Facility (“Operator”).



18.
If Tenant defaults with respect to the same term or condition under these
Parking Rules and Regulations more than 3 times during any 12 month period, and
Landlord notifies Tenant thereof in writing promptly after each such default,
the next default of such term or condition during the succeeding 12 month
period, shall, at Landlord's election, constitute an incurable default.  Such
cancellation right shall be cumulative and in addition to any other rights or
remedies available to Landlord at law or equity, or provided under the Lease
(all of which rights and remedies under the Lease are hereby incorporated
herein, as though fully set forth).  Any default by Tenant under these Parking
Rules and Regulations shall be a default under the Lease, subject to the notice
and cure periods set forth therein.

 
C-4

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
OPERATING EXPENSES


This Exhibit is attached to and made a part of the Lease by and between PS
BUSINESS PARKS, L.P. (“Landlord”) and MICROMET, INC. (“Tenant”) for space in the
Building located at 9201 Corporate Boulevard, Rockville, Maryland.


1.           Operating Expenses.  Throughout the Term, Tenant shall pay, as
Additional Rent, Tenant’s Proportionate Share (of the Project, Property and/or
Building, as designated from time to time by Landlord) of the total amount, if
any, by which Operating Expenses (defined below) for each calendar year during
the Term exceed Operating Expenses for the Base Year (the “Expense Excess”), as
determined in accordance with general accepted accounting principles (“GAAP”)
consistently applied.  If Operating Expenses in any calendar year decrease below
the amount of Operating Expenses for the Base Year, Tenant’s Proportiona te
Share of Operating Expenses shall be $0.
 
1.01           “Operating Expenses” as used in the Lease shall include all costs
and expenses related to the ownership, management, operation, maintenance,
replacement, improvement and repair of the Premises, Building, Project and/or
Property, or any part thereof, incurred by Landlord including but not limited
to:  (a) Property supplies, materials, labor, equipment, and tools; (b) Utility
and Service Costs (as further described in Section 1.03 below), security,
janitorial, trash removal, and all applicable service and maintenance
agreements; (c) Property related legal, accounting, and consulting fees, costs
and expenses, including but not limited to the cost of contests of Real Property
Taxes; (as furthe r described in Section 1.02 below); (d) Insurance Premiums for
all policies deemed necessary by Landlord and/or its lenders, and all deductible
amounts under such policies (as further described in Section 1.04 below); (e)
costs and expenses of operating, maintaining, and repairing the Property,
including but not limited to all interior areas and also driving, parking,
loading, and other paved or unpaved areas (including but not limited to,
resurfacing and striping and any snow and ice removal Landlord elects to
conduct), landscaped areas (including but not limited to, tree trimming),
building exteriors (including but not limited to, painting and roof work), signs
and directories, and lighting; (f) capital improvements and replacements
(including but not limited to, all financing costs and interest charges),
subject to the exclusions and limitations set forth below; (g) compensation
(including but not limited to, any payroll taxes, worker’s compensation for
employees, and customary employee benefits) of all persons, including
independent contractors, who perform duties, or render services on behalf of, or
in connection with the Property, or any part thereof, including but not limited
to, Property operations, maintenance, repair, and rehabilitation; (h) Property
management fees (not to exceed 5% of gross revenues collected annually) and the
cost of providing space used by the Property manager; and (i) Real Property
Taxes.
 
Operating Expenses shall exclude the following:


 
 (i)
Any ground lease rental;

 
 
(ii)
Costs of capital improvements, replacements or equipment and any depreciation or
amortization expenses thereon, except to the extent (A) reasonably intended to
produce a reduction in Operating Expenses, or (B) required by any Laws first
taking effect or becoming applicable to the Premises after the Commencement Date
(including but not limited to, all financing costs and interest charges in
connection with such capital improvements, replacements or equipment described
in (A) and (B) hereinbefore).  If the cost incurred in making an improvement or
replacing any equipment is not fully deductible as an expense in the year
incurred in accordance with generally accepted accounting principles, the cost
shall be amortized over the useful life of the improvement or equipment, as
reasonably determined by Landlord, together with an interest factor not to
exceed ten percent (10%) per annum on the unamortized cost of such item;

 
 
(iii)
Rentals for items (except when needed in connection with normal repairs and
maintenance of permanent systems) which if purchased, rather than rented, would
constitute a capital improvement excluded in clause (ii) above;

 
 
(iv)
Costs incurred by Landlord for the maintenance of, or the repair of damage to,
the Building, Project and/or Property, to the extent that Landlord is reimbursed
by insurance proceeds or directly by tenants;

 
 
(v)
Costs, including permit, license and inspection costs, incurred with respect to
the installation of tenant or other occupant improvements made for tenants or
other occupants in the Building, the Project and/or the Property or incurred in
renovating or otherwise improving, decorating, painting or redecorating vacant
space for or the premises of other tenants or other occupants of the Building;

 
 
(vi)
Marketing costs (including without limitation, advertising for retail
promotions), including leasing commissions, attorneys’ fees in connection with
the negotiation and preparation or enforcement of letters, deal memos, letters
of intent, leases, subleases and/or assignments, space planning costs, and other
costs and expenses incurred in connection with lease, sublease and/or assignment
negotiations and transactions with present or prospective tenants or other
occupants of the Building, Project or the Property;

 
 
(vii)
Costs incurred by Landlord due to the violation by Landlord of the terms and
conditions of any lease of space in the Building or the Project;

 
 
(viii)
Except for interest permitted for capital improvements pursuant to the second
paragraph of this Section 1.01 above, interest, principal, points and fees on
debt or amortization payments on any mortgage or deed of trust or any other debt
instrument encumbering the Building, Project or Property or the land on which
the Building or Project is situated;

 
 
(ix)
Except for making repairs or keeping permanent systems in operation while
repairs are being made, rentals and other related expenses incurred in leasing
air conditioning systems, elevators or other equipment ordinarily considered to
be of a capital nature;

 
D-1

--------------------------------------------------------------------------------

 
 
 
(x)
Advertising and promotional expenditures (except for retail property
promotions);

 
 
(xi)
Costs incurred in connection with upgrading the Building, Project or Property to
comply with disability, life, fire and safety codes in effect prior to the date
of the Lease;

 
 
(xii)
Interest, fines or penalties incurred as a result of Landlord’s failure to make
payments when due;

 
 
(xiii)
Costs arising from Landlord’s charitable or political contributions;

 
 
(xiv)
The depreciation of the Building and other real property structures on the
Property;

 
 
(xv)
Landlord’s general corporate overhead and general administrative expenses not
related to the operation of the Building or the Project;

 
 
(xvi)
Any bad debt loss, rent loss or reserves for bad debts or rent loss, or reserves
for equipment or capital replacement.

 
 
(xvii)
Any costs incurred to contain, abate, remove or otherwise clean up the Building
or the Project required as a result of the presence of Hazardous Materials in,
about or below the Building or the Project to the extent caused by Landlord or
another tenant;

 
 
(xviii)
Any costs incurred to correct violations by Landlord of any law, rule, order or
regulation which was in effect as of the Commencement Date;

 
 
(xix)
Any costs of electricity outside normal business hours sold to tenants of the
Project by Landlord or any other special service or benefit to the tenants or
service or benefit in excess of that furnished to Tenant whether or not Landlord
receives reimbursement from such tenants as an additional charge;

 
 
(xx)
Any expenses paid by any tenant directly to third parties, or as to which
Landlord is otherwise reimbursed by any tenant, third party or by insurance
proceeds;

 
 
(xxi)
Salaries, wages and benefits of any employee above the level of senior regional
manager; or any salary, wages, or other compensation or benefits for off-site
employees applicable to the time spent working at other buildings, other than
the Building manager (provided that with respect to each employee that services
the Building and other buildings, a pro rata portion of such employee's salary
shall be included in Operating Expenses);

 
 
(xxii)
Any amounts which would otherwise be included in Operating Expenses paid to any
person, firm or corporation related or otherwise affiliated with Landlord or any
general partner, officer or director of Landlord or any of its general partners,
to the extent same exceeds arms-length competitive prices paid in the North
Rockville, Maryland area for the services or goods provided (i.e., that portion
of the costs and expenses for such services that exceed the competitive rate
shall not be included in Operating Expenses); provided, however, that a
management fee of five percent (5%) of gross revenues collected annually shall
be deemed not to exceed the competitive rate.

 
1.02         “Real Property Taxes” shall include any fee, license fee, tax,
levy, charge, or assessment (hereinafter individually and/or collectively
referred to as “Tax”) imposed by any authority having the direct or indirect
power to tax and where such Tax is imposed against the Property, or any part
thereof, or Landlord in connection with its ownership or operation of the
Property, including but not limited to: (a) any Tax on rent or Tax against
Landlord’s business of leasing the Property; (b) any Tax by any authority for
services or maintenance provided to the Property, or any part thereof, including
but not limited to, fire protection, streets, s idewalks, and utilities; (c) any
Tax on real estate or personal property levied with respect to the Property, or
any part thereof, and any fixtures and equipment and other property used in
connection with the Property; (d) any Tax based upon a reassessment of the
Property due to a change in ownership or transfer of all or part of Landlord’s
interest in the Property; and, (e) any Tax replacing, substituting for, or in
addition to any Tax previously included in this definition.  Real Property Taxes
shall not include income, recordation, transfer, franchise, corporation (if
based on net income of Landlord as opposed to gross receipts or gross income),
inheritance and gift taxes.
 
1.03         “Utility and Service Costs” shall include all Landlord incurred
utility and service costs and expenses, including, but not limited to, costs
related to water and plumbing, electricity, gas, lighting, steam, sewer, waste
disposal, and HVAC, and all costs related to plumbing, mechanical, electrical,
elevator, HVAC, and other systems.
 
1.04         “Insurance Premiums” shall include all insurance premiums for all
insurance policies maintained by Landlord from time to time related to the
Property.
 
1.05         Tenant’s estimated payments of Expense Excess shall be made monthly
on or before the first day of each calendar month during the Term, each in the
amount of Landlord’s then current estimate as outlined below.  Tenant’s
Proportionate Share of Expense Excess will be prorated for partial months.  All
Operating Expenses will be adjusted to reflect 100% occupancy during any
calendar year in which the Project is not fully occupied.  If Operating Expenses
for a calendar year are determined as provided in the immediately preceding
sentence, Operating Expenses for the Base Year shall also be determined in such
a manner.
 
1.06         Tenant’s Proportionate Share of Expense Excess shall be determined
and paid as follows:
 
D-2

--------------------------------------------------------------------------------

 
 
 
a.
Tenant’s Expense Excess estimates:  As soon as is practical following the end of
each calendar year, Landlord will provide Tenant with a determination of:  (a)
Tenant’s annual share of estimated Expense Excess for the then current calendar
year; (b) Tenant’s monthly Expense Excess estimate for the then current year;
and, (c) Tenant’s retroactive estimate correction billing (for the period of
January 1st through the date immediately prior to the commencement date of
Tenant’s new monthly Expense Excess estimate) for the difference between
Tenant’s new and previously billed monthly Expense Excess estimates for the then
current year.

 
 
b.
Tenant’s Proportionate Share of actual annual Expense Excess:  Each year,
Landlord will provide Tenant with a determination reflecting the total Operating
Expenses and Expense Excess for the previous calendar year.  If Tenant’s
estimated Expense Excess billed for the previous calendar year is less than
Tenant’s Proportionate Share of the actual Expense Excess for the prior calendar
year, Tenant shall pay to Landlord the difference due on or before the due date
provided in Landlord’s invoice to Tenant.  If Tenant has paid more than its
Proportionate Share of Expense Excess for the preceding calendar year, Landlord
will credit the overpayment toward Tenant’s future Operating Expense
obligations.  Monthly Expense Excess estimates are due on the 1st of each month
and shall commence in the month specified by Landlord.  Tenant’s retroactive
estimate correction, and actual annual Expense Excess charges, if any, shall be
due, in full, on the date(s) specified by Landlord.

 
1.07        Notwithstanding the foregoing, for purposes of computing Tenant's
Proportionate Share of Operating Expenses, the Controllable Expenses
(hereinafter defined) shall not increase by more than six percent (6%) per
calendar year over the course of the Term.  In other words, Controllable
Expenses for the second Lease year of the Term shall not exceed one hundred six
percent (106%) of the Controllable Expenses for the first Lease Year of the
Term.  Controllable Expenses for the third Lease Year of the Term shall not
exceed one hundred six percent (106%) of the limit on Controllable Expenses for
the second Lease Year of the Term, etc.  By way of illustration, if Controllable
Expenses were $10.00 per rentable square foot for the first Lease year of the
Term, then Controllable Expenses for the second Lease year shall not exceed
$10.60 per rentable square foot, and Controllable Expenses for the third Lease
year of the term shall not exceed $11.24 per rentable square foot (whether or
not actual Controllable Expenses were less than, equaled or exceeded the limit
on Controllable Expenses the prior year).  "Controllable Expenses" shall mean
all Operating Expenses exclusive of the cost of insurance, utilities, Real
Property Taxes, capital improvements and the cost of snow removal, refuse
removal, costs associated with hurricane and/or other natural disasters clean
up, and lawn maintenance.
 
2.           Unless Landlord otherwise elects, Tenant shall pay each Expense
Excess in accordance with Tenant’s Proportionate Share of the Building or
Tenant’s Proportionate Share of the Project or the Property, whichever is
designated by Landlord and calculated in accordance with GAAP.  Landlord shall
have the right to make allocations (“Allocations”) to Tenant of any one or more
Operating Expenses on a different basis, provided, any such Allocations shall be
made in a manner consistent with industry standards for other similar buildings
located in the North Rockville area.  Landlord shall have the right to make any
such Allocations in any manner which Landlord deems reasonable (inc luding use
of estimates supported by reasonable documentation if requested in writing by
Tenant).  For example, if Landlord deems it reasonable to do so, Landlord shall
have the right to elect at any time and from time to time (a) to make any
Allocation of one or more Operating Expenses based upon Tenant’s Proportionate
Share of the Building and to make other Allocations on Tenant’s Proportionate
Share of the Project or the Property, (b) to make Allocations of certain
Operating Expense items among less than all of the tenants and/or other than
based upon the respective square footages of the tenants, (c) to make different
Allocations for different Operating Expenses, and/or (d) to alter an Allocation
or the method of determining an Allocation from time to time. In no event shall
Landlord be liable to Tenant based upon any incorrect or disputed Allocation nor
shall Tenant have any right to terminate the Lease by reason of any such
Allocation.
 
3.      Tenant, within Five Hundred Forty-Five (545) days after receiving
Landlord’s determination of Operating Expenses, may give Landlord written notice
(“Review Notice”) that Tenant intends to review Landlord’s records of the
Operating Expenses (including Real Property Taxes) for the calendar year to
which the statement applies.  Within a reasonable time after receipt of the
Review Notice, Landlord shall make all pertinent records available for
inspection that are reasonably necessary for Tenant to conduct its review.  If
any records are maintained at a location other than the management office for
the Building, Tenant may either inspect the records at such other location or
pay for the reasonable cost of copying and shipping the records.  If Tenant
retains an agent to review Landlord’s records, the agent must be with a CPA firm
licensed to do business in the state where the Property is located.  Tenant
shall be solely responsible for all costs, expenses and fees incurred for the
audit.  Within 180 days after the records are made available to Tenant, Tenant
shall have the right to give Landlord written notice (an “Objection Notice”)
stating in reasonable detail any objection to Landlord’s statement of Operating
Expenses for that year. If Tenant fails to give Landlord an Objection Notice
within the 180-day period or fails to provide Landlord with a Review Notice
within the 545-day period described above, Tenant shall be deemed to have
approved Landlord’s determination of Operating Expenses and shall be barred from
raising any claims regarding Operating Expenses for that year.  Tenant s hall
have a one time right to audit the Base Year.  If Tenant provides Landlord with
a timely Objection Notice, Landlord and Tenant shall work together in good faith
to resolve any issues raised in Tenant’s Objection Notice.  If Landlord and
Tenant determine that Operating Expenses for the calendar year are less than
reported, Landlord shall provide Tenant with a credit against the next
installment of Tenant’s Proportionate Share of Operating Expenses in the amount
of the overpayment by Tenant.  Likewise, if Landlord and Tenant determine that
Operating Expenses for the calendar year are greater than reported, Tenant shall
pay Landlord the amount of any underpayment within 30 days.  The records
obtained by Tenant shall be treated as confidential.  Before conducting any
audit, Tenant must pay the full amount of Operating Expenses billed.  In no
event shall Tenant be permitted to examine Landlord’s records or to dispute any
statement of Operating Expenses if Tenant is in Default under the Lease.  Any
such audit conducted pursuant to this Section shall be conducted at Tenant’s
sole cost and expense, unless such audit determines that an error has been made
in Landlord’s determination and calculation of Operating Expenses which results
in an adjustment to the amounts determined and calculated by Landlord in the
amount of 7% or more, in which case Landlord shall pay for the commercially
reasonable fees and expenses of Tenant’s accounting firm, provided such fees
shall not exceed the total amount of Landlord’s refund to Tenant in connection
with any adjustment made pursuant to this Section, but if such adjustment is
less than 7%, Tenant shall pay for such fees and expenses.
 
D-3

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
JANITORIAL SPECIFICATIONS
 
This Exhibit is attached to and made a part of the Lease by and between PS
BUSINESS PARKS, L.P. (“Landlord”) and MICROMET, INC. (“Tenant”) for space in the
Building located at 9201 Corporate Boulevard, Rockville, Maryland.
 
[table1.jpg]
 
 
E-1

--------------------------------------------------------------------------------

 
 
[table2.jpg]
 
 
E-2

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
FORM OF LETTER OF CREDIT


BENEFICIARY:
APPLICANT:
 
PS BUSINESS PARKS, L.P.
7529 Standish Place, Suite 115
Rockville, Maryland  20855
Micromet, Inc.
9201 Corporate Boulevard, Suite 400
Rockville, Maryland   20850



GENTLEMEN:


WE HEREBY ISSUE OUR IRREVOCABLE STANDBY LETTER OF CREDIT IN YOUR FAVOR FOR THE
ACCOUNT OF THE ABOVE REFERENCED APPLICANT IN THE AGGREGATE AMOUNT OF US$
300,807.00 (THREE HUNDRED THOUSAND EIGHT HUNDRED SEVEN DOLLARS), WHICH IS
AVAILABLE BY PAYMENT OF YOUR DRAFT(S), AT SIGHT, DRAWN ON OURSELVES, WHEN
ACCOMPANIED BY THE FOLLOWING DOCUMENTS:


1.
A STATEMENT SIGNED BY AN AUTHORIZED REPRESENTATIVE OF PS BUSINESS PARKS, L.P.
(HEREIN CALLED “THE LANDLORD”) STATING THAT:



THIS CERTIFIES THAT A DEFAULT EXISTS PURSUANT TO THAT CERTAIN DEED OF LEASE
BETWEEN BENEFICIARY, AS LANDLORD AND APPLICANT, AS TENANT, AS AMENDED FROM TIME
TO TIME.”


OR


APPLICANT HAS FAILED TO RENEW OR REPLACE THIS LETTER OF CREDIT THIRTY (30) DAYS
BEFORE ITS CURRENT EXPIRATION DATE AND BENEFICIARY IS ACCORDINGLY ENTITLED TO
DRAW UPON THIS LETTER OF CREDIT.”


2.
THE ORIGINAL OF THIS LETTER OF CREDIT.



IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT SHALL BE DEEMED AUTOMATICALLY
EXTENDED WITHOUT WRITTEN AMENDMENT FOR ONE YEAR FROM THE PRESENT OR ANY FUTURE
EXPIRY DATE UNLESS AT LEAST FORTY-FIVE (45) DAYS PRIOR TO SUCH EXPIRATION DATE,
WE NOTIFY YOU IN WRITING AT THE ABOVE ADDRESS BY EXPRESS COURIER THAT WE ELECT
NOT TO RENEW THIS LETTER OF CREDIT FOR ANY SUCH ADDITIONAL PERIOD(S).  UPON
RECEIPT BY YOU OF SUCH NOTICE, YOU MAY DRAW HEREUNDER BY PRESENTATION OF YOUR
DRAFT AT SIGHT ON US.


PARTIAL DRAWINGS ARE PERMITTED.
 
THIS LETTER OF CREDIT IS TRANSFERABLE IN FULL AND NOT IN PART.  ANY TRANSFER
MADE HEREUNDER MUST CONFORM STRICTLY TO THE TERMS HEREOF AND TO THE CONDITIONS
OF ARTICLE 38 OF THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS (2007
REVISION) FIXED BY THE INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 600. 
SHOULD YOU WISH TO EFFECT A TRANSFER UNDER THIS CREDIT, SUCH TRANSFER WILL BE
SUBJECT TO THE RETURN TO US OF THE ORIGINAL CREDIT INSTRUMENT, ACCOMPANIED BY
OUR FORM OF TRANSFER, PROPERLY COMPLETED AND SIGNED BY AN AUTHORIZED SIGNATORY
OF YOUR FIRM, BEARING YOUR BANKERS STAMP AND SIGNATURE AUTHENTICATION AND
PAYMENT OF OUR TRANSFER FEE. SUCH TRANSFER FORM IS AVAILABLE UPON REQUEST.
 
 
F-1

--------------------------------------------------------------------------------

 
 
THIS IRREVOCABLE LETTER OF CREDIT SETS FORTH IN FULL THE TERMS OF OUR
UNDERTAKING.  THIS UNDERTAKING SHALL NOT IN ANY WAY BE MODIFIED, AMENDED,
AMPLIFIED OR INCORPORATED BY REFERENCE TO ANY DOCUMENT OR CONTRACT REFERRED TO
HEREIN.
 
WE HEREBY AGREE WITH YOU THAT DRAFT(S) DRAWN UNDER AND IN COMPLIANCE WITH THE
TERMS AND CONDITIONS OF THIS CREDIT SHALL BE DULY HONORED IF PRESENTED TOGETHER
WITH DOCUMENT(S) AS SPECIFIED ABOVE AND THE ORIGINAL OF THIS CREDIT, AT OUR
OFFICE LOCATED AT 1 FLEET WAY, SCRANTON, PA 18507-1999, ATTN: GLOBAL TRADE
OPERS. – STANDBY UNIT, ON OR BEFORE THE ABOVE STATED, EXPIRY DATE.  DRAFT(S)
DRAWN UNDER THIS CREDIT MUST SPECIFICALLY REFERENCE OUR CREDIT NUMBER.  DRAFTS
DRAWN IN COMPLIANCE WITH THE TERMS OF THIS LETTER OF CREDIT SHALL BE HONORED BY
US WITHOUT INQUIRY AS OF THE TRUTH OF THE STATEMENTS SET FORTH IN THE DRAW
REQUEST AND REGARDLESS OF WHETHER APPLICANT DISPUTES THE CONTENT, OR ACCURACY OF
SUCH STATEMENTS.
 
PRESENTATION OF DRAFTS DRAWN HEREUNDER MAY BE ALSO BE MADE VIA FACSIMILE TO
800-755-8743 (IF PRESENTED BY FAX IT MUST BE FOLLOWED UP BY A PHONE CALL TO US
AT 570-330-4135 OR 570-330-4374 TO CONFIRM RECEIPT). ANY SUCH FACSIMILE
DOCUMENTATION SHALL PROMPTLY BE FOLLOWED BY ORIGINAL DOCUMENTATION BY NEXT DAY
COURIER SERVICE.


WE HEREBY ENGAGE WITH YOU THAT DRAWINGS PRESENTED UNDER AND IN COMPLIANCE WITH
THE TERMS OF THIS LETTER OF CREDIT WILL BE DULY HONORED WITHIN TWO (2) BUSINESS
DAYS AFTER OUR RECEIPT OF YOUR PRESENTATION OF THE CERTIFICATE AND ANY SUCH
DOCUMENTS SPECIFIED HEREIN AT THE ABOVE ADDRESS.


EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, THIS CREDIT IS ISSUED SUBJECT TO
THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS, ESTABLISHED BY THE
INTERANTIONAL CHAMBER OF COMMERCE, AS IN EFFECT ON THE DATE OF ISSUANCE OF THIS
CREDIT.
 
F-2

--------------------------------------------------------------------------------

 